--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.9
 
 
 
ROSS MILLER
Nevada Secretary of State


204 North Carson Street, Ste 1
Carson City, Nevada 89701-4299
(715) 684 6708


Website: secretaryofstate.biz




Certificate of Designation
(PURSUANT TO NRS 78.1955)
 
USE BLACK INK ONLY – DO NOT HIGHLIGHT
ABOVE SPACE IS FOR OFFICE USE ONLY





Certificate of Designation
For Nevada Profit Corporations
(Pursuant to NRS 78.1955)


1.  Name of corporation:


NEXTPHASE WIRELESS, INC.

 
2.  By resolution of the board of directors pursuant to a provision in the
articles of incorporation, this certificate establishes the following regarding
the voting powers, designations, preferences, limitations, restrictions and
relative rights of the following class or series of stock.


Six Hundred Thousand (600,000) shares of Series A Preferred Stock, par value
$4.001 per share- The attached Certificate of Designation is incorporated herein
by this reference.


3.  Effective date of filing
(optional):                                                           9/30/08
(must not be later than 90 days after the certificate is filed)




4.  Officer
Signature                                                                           X           /s/
Thomas Hemingway




Filing Fee: $175.00


IMPORTANT: Failure to include any of the above information and submit the proper
fees may cause this filing to be rejected.


This form must be accompanied by appropriate fees.

 

--------------------------------------------------------------------------------

 

SECURITIES EXCHANGE AGREEMENT
 
THIS SECURITIES EXCHANGE AGREEMENT (“Agreement”), dated for reference purposes
as of September 30, 2008, is made and entered into by and among NEXTPHASE
WIRELESS, INC., a Nevada corporation (the “Company”), and the person or persons
identified on Schedule I attached hereto, or any supplement to such Schedule
(“Schedule I”), severally and not jointly (each individually, the “Investor” and
collectively, the “Investors”).
 
RECITALS
 
A.  
Each Investor desires either (a) to surrender, cancel and release promissory
notes issued by the Company and all claims, interest or other charges thereunder
and all security therefor (“Notes”) or other accounts payable of the Company
(“Payables”) or (b) to pay cash (“Cash”) (collectively, the Notes, Payables and
Cash are herein called the “Consideration”) in exchange for that total number of
shares of Series A Preferred Stock, $0.001 par value per share, of the Company
set forth in the column entitled the “Preferred Stock Amount” on Schedule I
attached hereto (the “Preferred Stock”) having an original issue price equal to
the Consideration as shown on Schedule I attached hereto and having the rights,
preferences and privileges described in the Certificate of Designation (the
“Certificate of Designation”) attached hereto as Exhibit A.

 
B.  
Upon the terms and subject to the conditions of this Agreement, the Company
desires to issue to the Investors shares of the Preferred Stock which are
convertible into shares of Common Stock, $0.001 par value per share, of the
Company (the “Conversion Shares”).  The Preferred Stock and the Conversion
Shares are herein called collectively, the “Securities”.

 
AGREEMENTS
 
In consideration of the promises and the respective agreements, covenants,
representations and warranties contained herein and other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto hereby agree as follows:


ARTICLE 1
 
ISSUANCE OF SECURITIES
 
1.1 Exchange of Securities for the Consideration.  Upon the terms and subject to
the conditions set forth herein, and in reliance upon the respective
representations and warranties of the parties set forth herein, the Company
hereby agrees to issue to each Investor at Closing (as defined herein) that
number of shares of the Preferred Stock set forth in the column entitled
“Preferred Stock Amount” opposite such Investor’s name on Schedule I attached
hereto, aggregating that total number of shares of the Preferred Stock set forth
in the column entitled “Preferred Stock Amount” on Schedule I attached hereto
for all Investors (the “Shares”) for a purchase price per share of $10.00 (the
“Purchase Price”), and such Investor agrees to transfer, assign and deliver to
the Company that amount of the Consideration set forth on the column entitled
“Total Consideration” opposite such Investor’s name on Schedule I attached
hereto.
 
1.2 Closing.  The closing of the exchange of the Consideration for the Preferred
Stock hereunder (the “Closing”) will take place at the principal office of the
Company or another place as shall be mutually agreed by the Company and the
Investors.  The Closing shall take place on September 30, 2008 at 11:59 pm local
time (“Closing Date”).  Documents requiring a party's signature may be delivered
electronically at or prior to the Closing, and each Investor covenants to
promptly after the Closing forward originally-signed copies of such documents to
the Company.  Each party agrees to, and not to contest, the validity and
enforceability of all documents delivered electronically.  Each party agrees
that all deliveries made in connection with the Closing pursuant to this Section
1.2 shall be deemed to occur and be exchanged simultaneously, even if the
Investors and the Company may make such deliveries by means other than in
person.  At the Closing:
 
(a) the Company will deliver to each Investor (i) a certificate representing
shares of the Preferred Stock in the amount set forth opposite such Investor's
name in the column entitled “Preferred Stock Amount” on Schedule 1 attached
hereto, and, if applicable, such amount shall reflect interest accrued to and
including the Closing Date; (ii) a copy of the Certificate of Designation of the
Preferred Stock certified by an officer of the Company (to be followed within
two business days by a file-stamped by the office of the Nevada Secretary of
State); (iii) certified resolutions of the Board of Directors of the Company
authorizing the transactions contemplated by this Agreement and the execution
and delivery of the documents contemplated by this Agreement, and (iv) such
further documents and instruments as may be reasonably requested by such
Investor in order to carry out the terms and provisions of this Agreement; and
 
(b) each Investor will deliver or will have delivered to the Company (i) the
Notes, if any, or Cash; (ii) an instrument executed by such Investor cancelling
the Notes or Payables, as the case may be, and waiving any interest accruing
after the Closing Date, substantially in the form attached hereto as Exhibit B,
(iii) releases and terminations of any security for the Notes or Payables in
form and substance reasonably acceptable to the Company, (iv) certification on
Form W-9 of the Investor's taxpayer identification number, (v) such information
as is acceptable to the Company to document and confirm the Investor's investor
qualifications; and (vi) such further documents and instruments as may be
reasonably requested by the Company in order to carry out the terms and
provisions of this Agreement.  The Company's making of the deliveries under
Section 1.2(a) shall be deemed not to waive any of the deliveries required by
this Section 1.2(b); and each Investor shall make all such deliveries either at
or promptly after the Closing and, in any case, immediately upon request of the
Company.
 
- 2 -

--------------------------------------------------------------------------------


 
ARTICLE 2
 
CONDITIONS TO CLOSING BY THE INVESTOR
 
The obligation of each Investor to exchange its portion of the Consideration for
its portion of the Preferred Stock at the Closing is subject to the fulfillment
of each of the following conditions:
 
2.1 Representations and Warranties Correct.  The representations and warranties
made by the Company in Article III shall be true and correct when made and shall
be true and correct as of the Closing as if made at the Closing.
 
2.2 Performance.  All covenants, agreements and conditions contained in this
Agreement to be performed or complied with by the Company at or prior to the
Closing shall have been performed or complied with.
 
2.3 Approval.  The Company's Board of Directors shall have approved and adopted
resolutions authorizing the execution, delivery and performance by the Company
of this Agreement, the issuance of the Securities and the transactions
contemplated hereby and thereby.
 
2.4 Due Diligence.  The Investor shall have become satisfied with (a) the
information received from or made available by the Company and all other
relevant information obtained by the Investor relevant to a decision to invest
in the Company's Securities and (b) the extent and scope of the information made
available by the Company at the Investor's request.
 
2.5 No Material Adverse Change.  There shall not have occurred any material
adverse change in the Company's business or financial condition, exclusive of
any changes in the general economy or business environment that do not
selectively affect the Company.
 
2.6 Invention Assignments and Confidentiality Agreements.  The Company shall
have entered into assignment of inventions and confidentiality agreements with
each of its key employees.
 
2.7 Consent to Amendment of Articles.  The Board of Directors of the Company
shall have approved and recommended to the Company's shareholders, and Thomas
Hemingway (“Hemingway”) and Robert Ford (“Ford”) shall have consented in writing
and granted to an acceptable representative of the Investors, an irrevocable
proxy to consent in writing or by vote, to approve and adopt an amendment of the
Articles of Incorporation of the Company (the “Amendment”) that changes the
number of authorized shares of Common Stock from ten million (10,000,000) to
fifty million (50,000,000) and makes no other change.  The voting power of
Hemingway and Ford shall be sufficient to approve the Amendment if voted in
favor of the Amendment together with the voting power of the holders of the
Preferred Stock immediately after the Closing.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as set forth on a Schedule of Exceptions dated the date hereof delivered
by the Company to the Investors (the “Schedule of Exceptions”), the Company
hereby represents and warrants to each Investor that the statements contained in
this Article III are true and complete as of the date of this Agreement.  The
Schedule of Exceptions shall be arranged in sections corresponding to the
numbered and lettered sections and subsections contained in this Article III
(provided that the Company's filings with the SEC that are available on the
SEC's web site at http://www.sec.gov shall be deemed incorporated by reference
into each section of the Schedule of Exceptions), and the disclosures in any
section or subsection of the Schedule of Exceptions shall qualify other sections
and subsections in this Article III only to the extent it is clear from a
reasonable reading of the disclosure that such disclosure is applicable to such
other sections and subsections.  When used in this Article III, the phrase
“knowledge” shall mean the actual knowledge possessed by Thomas Hemingway or
Robert Ford after reasonable due inquiry.
 
3.1 Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada.  The Company is duly qualified and is authorized to do business
and is in good standing as a foreign corporation in all jurisdictions in which
the nature of its activities and of its properties (both owned and leased) makes
such qualification necessary, except for those jurisdictions in which failure to
so qualify, individually or in the aggregate, would not have, or would not
reasonably be expected to have, a Material Adverse Effect.  The Company has all
requisite corporate power and authority to own and operate its properties and
assets, to execute and deliver this Agreement and the other Transaction
Agreements, and to issue and sell the Shares and the Conversion Shares, to carry
out the provisions of this Agreement and the other Transaction Agreements and to
carry on its business as presently conducted and as presently proposed to be
conducted.
 
3.2 Authorization; Binding Obligations.  All corporate action on the part of the
Company, its stockholders, officers and directors necessary for the
authorization of this Agreement and the other Transaction Agreements, the
performance of all obligations of the Company hereunder and thereunder at the
Closing and as contemplated thereafter, and the authorization, sale, issuance
and delivery of the Shares pursuant hereto and the Conversion Shares pursuant to
the Charter shall have been taken on or prior to the Closing.  This Agreement
is, and the Transaction Agreements, when executed and delivered, will be, valid
and binding obligations of the Company, enforceable in accordance with their
terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights, and (b) general principles of equity that
restrict the availability of equitable remedies.  The offer and sale of the
Shares, and the Common Stock issuable upon conversion of the Shares, are not
subject to any preemptive rights or rights of first refusal.
 
- 3 -

--------------------------------------------------------------------------------


 
 
3.3 Capitalization; Valid Issuance of Capital Stock; Voting Rights.
 
(a) The authorized capital stock of the Company immediately prior to the Closing
consists of 10,000,000 shares of Common Stock, $0.001 par value per share, and
20,000,000 shares of Preferred Stock, $0.001 par value per share, of which
600,000 shares are designated Series A Preferred Stock.
 
(b) There are 6,571,181 shares of Common Stock outstanding as of September 29,
2008.  After giving effect to the filing of the Charter and immediately after
the Closing, there will be outstanding not more than 600,000 shares of Series A
Preferred Stock.  There are 36,778 shares of Common Stock reserved for issuance
under outstanding stock options (the “Current Options”), 38,000 shares of Common
Stock reserved for issuance upon exercise of outstanding warrants and 223,034
shares of Common Stock reserved for issuance under outstanding convertible
promissory notes, including interest accrued as of September 30, 2008.  The
Company has reserved 2,000,000 shares of Common Stock for issuance under the
Plan.  The Company has no other shares of capital stock authorized, issued or
outstanding.
 
(c) All issued and outstanding shares of Common Stock (i) have been duly
authorized and validly issued, (ii) are fully paid and non-assessable, and (iii)
were issued in compliance with all applicable state and federal laws concerning
the issuance of such securities.  All other securities, including convertible
notes and warrants, were issued in compliance with all applicable state and
federal laws concerning the issuance of such securities.
 
(d) Other than as set forth in Section 3.3(b) above and on Section 3.3 of the
Schedule of Exceptions, there are no (i) outstanding options, warrants, rights
(including conversion, exchange or preemptive rights or rights of first refusal)
or Contracts of any kind for the purchase or acquisition from the Company of any
of its securities, (ii) Contracts for acceleration or other changes in the
vesting provisions or other terms of such Contract as the result of any merger,
consolidation, sale of stock or assets, change in control or any other
transaction(s) by or involving the Company or (iii) proxy or shareholder voting
agreements with respect to the voting of equity securities of the Company.
 
(e) When issued pursuant to this Agreement and the Charter, the Shares and the
Conversion Shares will be validly issued, fully paid and non-assessable, and
will be free of any liens or encumbrances and any preemptive rights or rights of
first refusal; provided, however, that the Shares and the Conversion Shares may
be subject to restrictions on transfer under state and/or federal securities
laws at the time a transfer is proposed.  The rights, preferences, privileges
and restrictions of the Series A Preferred Stock, including the Shares, are as
stated in the Charter.
 
(f) Except as required pursuant to the Registration Rights Agreement, the
Company is presently not under any obligation, and has not granted any rights,
to register under the Securities Act of 1933, as amended (the “Securities Act”),
any of the Company’s presently outstanding securities or any of its securities
that may hereafter be issued.
 
(g) Section 3.3(g) contains a list of all convertible securities that are
subject to anti-dilution protection and the current conversion price.  Since the
inception of the Company, there are no convertible securities outstanding, the
conversion price of which has been or should have been adjusted pursuant to
anti-dilution protection (except for proportional adjustments in the event of
stock splits, stock dividends, or other customary adjustments for mergers and
the like).  There are no convertible securities outstanding that will be subject
to an anti-dilution conversion price adjustment in connection with the
transactions contemplated by this Agreement.
 
(h) As of the date of this Agreement, all equity incentive plans of the Company
previously implemented have been modified such that no further grants thereunder
are permitted and, except as to any previously outstanding awards, there are no
equity incentive plans currently in place.  Substantially all of the options
issued under such previous equity incentive plans have been cancelled or
terminated prior to exercise and only the Current Options are outstanding.  A
list of such Current Options and the related option holder, as well as the date
of termination or expiration of each such Current Option is set forth on Section
3.3(h) of the Schedule of Exceptions.
 
(i) As of the date of this Agreement, Thomas Hemingway is the only executive
officer of the Company who holds shares of capital stock of the Company.
 
3.4 Offering Valid.  Assuming the accuracy of the representations of the
Investors in Article IV of this Agreement and subject to the filings described
in Section 3.8 below, the Shares and the Conversion Shares will be issued in
compliance with all registration, qualification or similar requirements of
applicable federal and state securities laws.  Neither the Company nor any agent
on its behalf has solicited or will solicit any offers to sell or has offered to
sell or will offer to sell all or any part of the Shares to any person or
persons so as to bring the sale of such Shares by the Company to the Investors
within the registration provisions of the Securities Act or any state securities
laws.
 
3.5 Corporate Records; Minute Books.  True, correct and complete copies of the
Company's Charter (prior to adoption of the Certificate of Designation), Bylaws
and all amendments thereto are available to each Investor for review on the SEC
web site at http://www.sec.gov.  Such Charter and By-laws are in full force and
effect.  The minute books of the Company have been made available to the
Investors or their counsel and contain a complete summary of all meetings and
actions by written consent of directors and stockholders since the time of
incorporation and reflect all transactions referred to in such minutes
accurately in all material respects.  The stock ledger of the Company has been
made available to the Investors or their counsel and is complete and reflects
all insurances, transfers, repurchases and cancellations of shares of capital
stock of the Company.
 
3.6 Subsidiaries.  The Company does not own or control, directly or indirectly,
any interest in any other corporation, association, partnership, limited
liability company or other entity. The Company is not a participant in any joint
venture, partnership or similar arrangement.
 
- 4 -

--------------------------------------------------------------------------------


 
 
3.7 Compliance with Other Instruments.  The Company is not in violation or
default (a) of any term of its certificate of incorporation or by-laws, (b) of
any provision of any Contract to which it is party or by which it is, or any of
its properties or assets are, bound or (c) of any judgment, decree, order, writ,
statute, rule or regulation applicable to the Company or any of its properties
or assets.  The execution, delivery, and performance of and compliance with this
Agreement and the other Transaction Agreements, and the issuance and sale of the
Shares pursuant hereto and the Conversion Shares pursuant to the Charter, will
not, with or without the passage of time or giving of notice, result in any such
violation, or be in conflict with or constitute a default under any such term,
or result in the creation of any mortgage, pledge, lien, encumbrance or charge
upon any of the properties or assets of the Company or the suspension,
revocation, impairment, forfeiture or non-renewal of any permit, license,
authorization or approval applicable to the Company, its business or operations
or any of its assets or properties.
 
3.8 Consents.  No consent, approval, order, or authorization of, or
registration, qualification, designation, declaration, or filing with, any
federal, state, or local governmental authority or any other Person on the part
of the Company is required in connection with the consummation of the
transactions contemplated by this Agreement, except for (a) the filing of the
Charter with the Secretary of State of the State of Nevada; (b) any filings or
compliance required under applicable state “blue sky” laws, which filings or
compliance will be effected in accordance with such laws; and (c) any filings
under the Securities Act of 1933, including the filing of a Form D.
 
3.9 Litigation.  There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened against or directly
affecting the Company that questions the validity of this Agreement or the other
Transaction Agreements or the right of the Company to enter into any of such
agreements, or to consummate the transactions contemplated hereby or thereby, or
which might result in, either individually or in the aggregate, an adverse
effect on the assets (including intangible assets), condition (financial or
otherwise), affairs, business, property, prospects or results of operations of
the Company, nor is the Company aware that there is any basis for the
foregoing.  There is no action, suit, proceeding or investigation by the Company
pending or which the Company intends to initiate.
 
3.10 Compliance with Laws.  No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained and no registrations or
declarations are required to be filed in connection with the execution and
delivery of this Agreement and or the other Transaction Agreements and the
issuance of the Shares or the Conversion Shares except such as have been duly
and validly obtained or filed, or with respect to any filings that must be made
after each Closing, as will be filed in a timely manner.  The Company is in
compliance with and has not violated, in any material respect, any applicable
provisions of any laws, statutes, ordinances or regulations, and the Company is
in compliance with the terms of any judgments, orders, decrees, injunctions or
writs applicable to the Company or its properties or assets.
 
3.11 Financial Statements.  The audited financial statements of the Company
contained in its Form 10-KSB filed with the Securities and Exchange Commission
(“SEC”) on July 15, 2008 and unaudited financial statements of the Company
contained in its Form 10-Q filed with the SEC on August 19, 2008 (“Financial
Statements”) are available to Investor for review on the SEC web site at
http://www.sec.gov.  The Financial Statements have been prepared in accordance
with U.S. generally accepted accounting principles (“GAAP”) applied on a
consistent basis throughout the periods indicated, except that the unaudited
Financial Statements may not contain all footnotes required by GAAP.  The
Financial Statements fairly present the financial condition and operating
results of the Company as of the dates, and for the periods, indicated therein,
subject in the case of the unaudited Financial Statements to normal year-end
audit adjustments. The Company maintains and will continue to maintain a
standard system of accounting established and administered in accordance with
GAAP.
 
3.12 Absence of Undisclosed Liabilities.  Except as and to the extent reflected
or reserved against in the Financial Statements and except for liabilities or
obligations arising in the ordinary course of business since June 30, 2008,
there are no liabilities or obligations of the Company of any kind whatsoever,
whether interest-bearing indebtedness or liabilities or obligations accrued,
contingent, absolute, determined, determinable, known, unknown or otherwise.
 
3.13 Changes.  Since June 30, 2008, there has not been any event or condition of
any type that has caused or would reasonably be expected to cause a Material
Adverse Effect, excluding general economic conditions.
 
3.14 Material Contracts.  True, correct and complete copies of each Material
Contract are available to each Investor for review on the SEC web site at
http://www.sec.gov.  Each such Material Contract is the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights, and (b) general principles of equity that
restrict the availability of equitable remedies.  The Company has not assigned,
mortgaged, pledged, encumbered or otherwise hypothecated any of its rights,
title and interest under any Material Contract.  There has not occurred any
material breach, violation or default or any event that, with the lapse of time,
the giving of notice or the election of any Person, or any combination thereof,
would constitute a material breach, violation or default by the Company under
any such Material Contract or by any other Person to any such Material
Contract.  The Company has not been notified that any party to any Material
Contract intends to amend, cancel, terminate, not renew or exercise an option
under any Material Contract, whether in connection with the transactions
contemplated hereby or otherwise.
 
- 5 -

--------------------------------------------------------------------------------


 
 
3.15 Intellectual Property.  The Company owns or possesses sufficient legal
rights to all Company Intellectual Property without any known conflict with, or
infringement of, the rights of others.  To the Company's knowledge, no product
or service marketed or sold (or proposed to be marketed or sold) by the Company
violates or will violate any license or infringes or will infringe any
Intellectual Property of any other Person.  Other than with respect to
commercially available software products under standard end-user object code
license agreements and commercially available hardware products under patent or
contractual restrictions, there are no outstanding options, licenses,
agreements, claims, encumbrances or shared ownership interests of any kind
relating to the Company Intellectual Property, nor is the Company bound by or a
party to any Contracts with respect to the Intellectual Property of any other
Person.  The Company has not received any communications alleging that the
Company has violated or, by conducting its business as presently conducted or as
presently proposed to be conducted, would violate any of the Intellectual
Property of any other Person.  The Company is not aware that any of its
employees is obligated under any Contract (including, without limitation, any
licenses, covenants or commitments of any nature) or subject to any judgment,
decree or order of any court or administrative agency, that would interfere with
the use of his or her best efforts to promote the interests of the Company or
that would conflict with the Company’s business as presently conducted or as
presently proposed to be conducted.  Neither the execution nor delivery of this
Agreement or the other Transaction Agreements, nor the carrying on of the
Company’s business by the employees of the Company, nor the conduct of the
Company’s business as presently conducted or as presently proposed to be
conducted, will conflict with or result in a breach of any of the terms,
conditions or provisions of, or constitute a default under, any Contract, under
which any of such employees is now obligated.  The Company has obtained and
possesses valid licenses to use all of the software programs present on the
computers and other software-enabled electronic devices that it owns or leases
or that it has otherwise provided to its employees for their use in connection
with the Company’s business.  To the Company’s knowledge, it will not be
necessary to use any inventions of any of its employees, consultants or
independent contractors (or Persons it currently intends to hire) made prior to
their employment by or performance of services for, the Company.  Each employee,
consultant and independent contractor has assigned to the Company all
Intellectual Property he, she or it owns that are related to the Company’s
business as presently conducted and as presently proposed to be conducted.
 
3.16 Title to Property and Assets.
 
(a) Subject to Section 3.16 of the Schedule of Exceptions, the Company has good
and marketable title to its properties and assets necessary for its business as
presently conducted and as presently proposed to be conducted clear of any
defects in title which could materially impair the Company’s ownership or use of
such property or assets and free of any liens, claims or encumbrances.  With
respect to the property and assets it leases, the Company is in material
compliance with such leases and holds a valid leasehold interest, free of any
liens, claims or encumbrances.  The Company does not own any real property.
 
(b) All machinery, equipment, furniture, fixtures and other personal property
and all buildings, structures and other facilities, if any, including, without
limitation, office or other space used by the Company in the conduct of its
business, are in good operating condition and fit for operation in the ordinary
course of business (subject to normal wear and tear) except for any defects
which will not interfere with the conduct of normal operations of the Company.
 
3.17 Permits.  The Company has, and is in material compliance with, the terms
of, all franchises, permits, licenses, and any similar authority necessary for
the conduct of its business as presently conducted by it, the lack of which,
individually or in the aggregate, could have a Material Adverse Effect, and the
Company reasonably believes it can obtain any such franchises, permits, licenses
or any similar authority for the conduct of its business as presently proposed
to be conducted.
 
3.18 Environmental and Safety Laws.  The Company is not in violation of any
applicable statute, law or regulation relating to the environment or
occupational health and safety.  No material expenditures are or will be
required in order to comply with any such existing statute, law or regulation.
 
3.19 Tax Returns and Payments.  The Company has duly and timely filed all
returns and reports with respect to Taxes (“Tax Returns”) as required by
law.  These Tax Returns, if any, are true and correct in all material
respects.  The Company has paid all Taxes due and has withheld and paid all
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee, creditor, stockholder or other Person.  All other Taxes
due and payable by the Company on or before the Closing, have been paid or will
be paid prior to the time they become delinquent.  The Company has delivered to
each Investor correct and complete copies of all income Tax Returns of the
Company since its inception.  The Company has no knowledge (a) that any of its
Tax Returns have been or are being audited as of the date hereof, or (b) of any
material dispute or claim concerning any Tax liability of the Company.  The
Company has no knowledge of any liability for any Tax to be imposed upon it or
its properties or assets as of the date of this Agreement that is not adequately
provided for.  No claim has been made by a Tax authority in a jurisdiction where
the Company does not file Tax Returns that it is or may be subject to Tax in
that jurisdiction, and to the knowledge of the Company, there is no valid basis
for any such claim.
 
3.20 Insurance.  The Company has in full force and effect general commercial,
product liability, fire and casualty insurance policies with extended coverage,
in amounts and coverage reasonable for companies engaged in similar businesses
as the Company.
 
- 6 -

--------------------------------------------------------------------------------


 
 
3.21 Labor Agreements, Employment Terms and Relations.
 
(a) No employee of the Company has been granted the right to continued
employment by the Company or to any material compensation following termination
of employment with the Company.  To the Company’s knowledge, no employee of the
Company or consultant or independent consultant with whom the Company has
contracted, is in violation of any term of any employment or consulting
contract, proprietary information agreement or any other Contract relating to
the right of any such individual to be employed by, or to contract with, the
Company.
 
(b) The Company is not bound by or subject to (and none of its assets or
properties is bound by or subject to) any Contract, with any labor union, and no
labor union has requested or, to the Company’s knowledge, has sought to
represent any of the employees, representatives or agents of the Company.  There
is no strike or other labor dispute involving the Company pending, or to the
Company’s knowledge, threatened, that could have a Material Adverse Effect, nor
is the Company aware of any labor organization activity involving its employees
or the employees of the Company.
 
(c) The Company is not aware that any officer or key employee, or that any group
of key employees, intends to terminate their employment with the Company.  The
employment of each officer and employee of the Company is terminable at the will
of the Company.  The Company has complied in all material respects with all
applicable state and federal equal employment opportunity and other laws related
to employment.
 
3.22 Employee Benefit Plans.  The Company does not have any Employee Benefit
Plan as defined in the Employee Retirement Income Security Act of 1974.
 
3.23 Related Party Transactions.  Except as set forth in Section 3.23 of the
Schedule of Exceptions, which provides a list of such indebtedness and a related
description, including, but not limited to, the principal, interest and other
material terms, no employee, officer, director, stockholder or consultant of the
Company or member of his or her immediate family (i) is indebted to the Company,
nor is the Company indebted (or committed to make loans or extend or guarantee
credit) to any of them or (ii) has any direct or indirect ownership interest in
any Person with which the Company is affiliated or with which the Company has a
business relationship, or any Person that competes with the Company.
 
3.24 Executive Officers.  None of the employees of the Company has been (a)
subject to voluntary or involuntary petition under the federal bankruptcy laws
or any state insolvency law or the appointment of a receiver, fiscal agent or
similar officer by a court for his business or property; (b) convicted in a
criminal proceeding or named as a subject of a pending criminal proceeding
(excluding traffic violations and other minor offenses); (c) subject to any
order, judgment, or decree (not subsequently reversed, suspended, or vacated) of
any court of competent jurisdiction permanently or temporarily enjoining him
from engaging, or otherwise imposing limits or conditions on his engagement in
any securities, investment advisory, banking, insurance, or other type of
business or acting as an officer or director of a public company; or (d) found
by a court of competent jurisdiction in a civil action or by the Securities and
Exchange Commission to have violated any federal or state securities or unfair
trade practices law, which such judgment or finding has not been subsequently
reversed, suspended, or vacated.
 
3.25 Confidential Information and Invention Assignment Agreements.  Each current
employee, consultant and officer of the Company has executed an agreement with
the Company regarding confidentiality and proprietary information substantially
in the form or forms made available to the counsel for the Investors (the
“Confidential Information Agreements”).  No current or former employee has
excluded works or inventions from his or her assignment of inventions pursuant
to such key employee’s Confidential Information Agreement.  The Company is not
aware that any of its key employees is in violation thereof.
 
3.26 Illegal Payments.  Neither the Company nor any director, officer, agent or
employee of the Company has paid, caused to be paid, or agreed to pay, directly
or indirectly, in connection with the Company: i) to any government or agency
thereof, any agent or any supplier or customer, any bribe, kickback or other
similar payment; ii) any contribution to any political party or candidate (other
than from personal funds of directors, officers or employees not reimbursed by
their respective employers or as otherwise permitted by applicable law); or iii)
intentionally established or maintained any unrecorded fund or asset or made any
false entries on any books or records for any purpose.
 
3.27 Brokers.  There is no investment banker, broker, finder, financial advisor
or other Person which has been retained by or is authorized by the Company to
act on behalf of the Company who is entitled to any fee or commission in
connection with the transactions contemplated by this Agreement.  The Company
agrees to indemnify and hold harmless each Investor from any liability for any
commission or compensation in the nature of a finder’s or broker’s fee arising
out of this transaction (and the costs and expenses of defending against such
liability or asserted liability) for which the Company or any of its officers,
employees or representatives is responsible.
 
3.28 Full Disclosure.  The Company provided the Investors with, or made
available to them, all information requested by the Investors in connection with
its decision to purchase the Shares, including all information the Company
believes is reasonably necessary to make such investment decision.  Neither this
Agreement, the attached schedules and exhibits, the other Transaction Agreements
nor any other document delivered by the Company to the Investors or their
attorneys or agents in connection herewith or therewith or with the transactions
contemplated hereby or thereby, taken as a whole with all other disclosures
given or made available, contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading.  There are no facts that
(individually or in the aggregate) result in a Material Adverse Effect on the
Company which have not been disclosed in the Schedule of Exceptions.
 
- 7 -

--------------------------------------------------------------------------------


 
 
3.29 Definitions.  For purposes of Article III, the following terms have the
respective meanings set forth below:
 
“Charter” means the Company's Articles of Incorporation as heretofore amended
and as amended by the Certificate of Designation.
 
“Company Intellectual Property” means all Intellectual Property that is used in
connection with the business of the Company as presently conducted or as
presently proposed to be conducted and all Intellectual Property owned or
licensed by the Company.
 
“Contracts” means all written and oral contracts, agreements, deeds, mortgages,
leases, indentures, subleases, licenses, sublicenses, instruments, notes,
commitments, commissions, undertakings, arrangements and understandings.
 
“Conversion Shares” means the shares of Common Stock into which the Series A
Preferred Stock is convertible.
 
“Intellectual Property” means (i) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereon,
and all patents, patent applications and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions and
reexaminations thereof, (ii) all trademarks, service marks, trade dress, logos,
trade names and corporate names, together with all translations, adaptations,
derivations and combinations thereof and including all goodwill associated
therewith, and all applications, registrations and renewals in connection
therewith, (iii) all copyrightable works, all copyrights and all applications,
registrations and renewals in connection therewith, (iv) all trade secrets and
confidential business information (including, without limitation, ideas,
research and development, know-how, formulas, compositions, manufacturing and
production processes and techniques, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information and
business and marketing plans and proposals), (v) all computer software
(including, without limitation, data and related documentation and except for
any commercial “shrink-wrapped” software) and source codes, (vi) all other
proprietary rights, (vii) all copies and tangible embodiments of the foregoing
(in whatever form or medium) and (viii) all Contracts in connection with the
foregoing.
 
“Material Adverse Effect” means a material adverse effect on the assets
(including intangible assets), condition (financial or otherwise), affairs,
business, property, prospects or results of operations of the Company.
 
“Material Contracts” means all Contracts (i) that by their terms involve, or
would reasonably be expected to involve, aggregate payments by or to the Company
in excess of $25,000, (ii) under which any of the Company’s properties or assets
are subject or bound, (iii) the breach of which could reasonably be expected to
have a Material Adverse Effect or (iv) that restrict the Company’s ability to
conduct its business anywhere in the world.
 
“Person” means any natural person, corporation, partnership, company, limited
liability company, joint venture, association, government, governmental agency,
trust, unincorporated organization or other entity, whether acting in an
individual, fiduciary or other capacity.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Shares” means up to 600,000 shares of Series A Preferred Stock, the aggregate
shares of Series A Preferred Stock being sold to the Investors hereunder.
 
“Taxes” means (i) all federal, state, local and foreign taxes, charges, duties,
fees and assessments of any kind, (ii) all interest, penalties, fines, additions
to tax or additional amounts imposed with respect to any item described in
clause (i), and (iii) any liability with respect to an item described in clause
(i) or (ii) payable as a transferee or successor, by reason of contract or
assumption, under Treasury Regulation section 1.1502-6 or any similar provision
of state, local or foreign law, or otherwise.
 
“Transaction Agreements” means this Agreement, the Registration Rights
Agreement, the Charter and each of the exhibits and schedules thereto.
 
- 8 -

--------------------------------------------------------------------------------


 
 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
 
As a material inducement to the Company to enter into the transactions
contemplated by this Agreement, each Investor, for itself and not for any other
Investors, hereby represents and warrants to the Company:
 
4.1 Authorization; Power.  The Investor has all requisite legal power to enter
into this Agreement and to carry out and perform its obligations under the term
of this Agreement. All action on the part of the Investor necessary for the
authorization, execution, delivery and performance by it of this Agreement and
the consummation by it of the transactions contemplated hereby has been taken.
This Agreement is the legal, valid and binding obligation of the Investor,
enforceable against such Investor in accordance with its terms.
 
4.2 No Violation.  The execution and delivery of this Agreement by the Investor,
the consummation by the Investor of the transactions provided for herein or
contemplated hereby, and the fulfillment by the Investor of the terms hereof,
will not (with or without notice or passage of time or both): (a) result in a
default, give rise to any right of termination, cancellation or acceleration, or
require any consent or approval under any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, loan, license, agreement, lease or other
instrument or obligation to which the Investor is a party or by which it or any
of its assets may be bound, or (b) violate any law, judgment, order, writ,
injunction, decree, statute, rule or regulation of any court, administrative
agency, bureau, board, commission, office, authority, department or other
governmental entity applicable to the Investor or any of its assets.
 
4.3 Acquiring Securities for Investment.
 
(a) The Investor will acquire the Securities for investment and not with a view
to distributing all or any part thereof in any transaction that would constitute
a “distribution” within the meaning of the Securities Act of 1933, as amended
(the “Securities Act”).
 
(b) The Investor acknowledges that (i) the Securities have not been registered
under the Securities Act, and (ii) the Securities (and any other stock or
securities issuable upon conversion or exercise thereof) may not be transferred
without registration under the Securities Act or an exemption therefrom.
 
(c) The Investor is able to bear the complete loss of the Investor's investment
in the Securities.
 
(d) The Investor has had the opportunity to ask questions of, and receive
answers from, the Company and its management concerning its investment in the
Securities, and has received information satisfactory to the Investor.  The
Investor has had the opportunity to review all filings by the Company with the
SEC, and the Investor is familiar with the risk factors described therein.
 
(e) The Investor is an “accredited investor” as defined under Regulation D of
the Securities Act and, if the Investor is an entity, it is not an entity formed
solely to make this investment.
 
(f) The Investor has the business and financial experience necessary to protect
the Investor's interests in connection with this transaction and to evaluate the
merits and risks of an investment in the Securities (and the Common Stock of the
Company issuable upon conversion or exercise thereof).
 
4.4 Fees and Commissions.  The Investor has not made any agreement obligating
the Company to pay any compensation to any finder, broker, advisor or
representative (each, an “Intermediary”)in connection with the transactions
contemplated by this Agreement, and the Investor agrees to indemnify and hold
harmless the Company and each other Investor from any liability for any
compensation to any Intermediary and any fees and expenses of defending against
such liability or alleged liability that arises from the Investor's breach of
this Section 4.4.
 
4.5 Consent to Amendment.  This Agreement and surrender of the Notes shall
constitute consent in writing of the Investor to the approval, authorization and
adoption of the Amendment.  This consent is intended to be as valid as if given
by vote at a duly held meeting of the holders of the Preferred Stock.
 
- 9 -

--------------------------------------------------------------------------------


 
 
ARTICLE 5
 
COVENANTS
 
5.1 Rights of Participation in Future Offerings.  Each Investor holding
Preferred Stock or Common Stock issuable upon conversion thereof shall have the
right to participate in future equity offerings of the Company in order to have
an opportunity to maintain its equity interest in proportion to the number of
shares of Common Stock it received or could acquire on conversion of Preferred
Stock (“As-Converted Amount”) before the future equity offering divided by the
sum of the number of shares of Common Stock outstanding before the future equity
offering on a fully-diluted basis (not including convertible securities that
have been reserved but are not issued and outstanding).  The Company shall
provide each such Investor written notice of the terms of the future equity
offering at least fifteen (15) calendar days prior to the last business day on
which the Investor may elect to invest, and such notice shall specify the price
and terms of the future equity offering and the maximum amounts of equity to
which the holder can subscribe.  The right shall be exercised, if at all, by
such Investor's delivery of payment and executed agreements in the same form as
applicable to other investors in the offering.  The right shall expire as to an
Investor as to a particular future equity offering if the purchase price and
agreements shall not have been tendered by the Investor within fifteen (15) days
after notice in writing in given to such Investor.  The right to participate in
any future equity offering shall exclude the issuances under and in accordance
with presently outstanding options, warrants or convertible notes, future equity
compensation under and in accordance with the Plan (as defined below) and with
the relevant provisions of this Agreement, bona fide acquisitions, commercial
financings, or strategic business arrangements (as approved by the Board of
Directors of the Company, which includes the Series A Directors (as defined in
the Charter), and the holders of a majority of the outstanding shares of
Preferred Stock in accordance with the Charter), and stock splits and stock
dividends.  All rights to participate under this Section 5.1 will terminate on
the first date when not more than twenty-five percent (25%) of the “Preferred
Stock Amount” as listed on Schedule I attached hereto remain issued and
outstanding.
 
5.2 Co-Sale Agreement.  Hemingway, by his execution of this Agreement, hereby
covenants to provide each other Investor with ten (10) days' advance written
notice of any proposed sale by Hemingway or his affiliates of any shares of
Preferred Stock and/or Common Stock, or any rights therein, and such notice will
specify the price, terms, date of sale and the purchaser; provided, however, the
Hemingway shall be permitted to sell shares of Common Stock to unaffiliated
third parties without such requirement only to the extent such shares exceed
that number of shares bearing the legend pursuant to the following
provisions.  Each other Investor shall have the right to sell on such price and
terms, on such date and to such purchaser a respective number of shares of
Preferred Stock equal to the total number of shares proposed to be sold
multiplied by a fraction with a numerator equal to the number of shares of
Preferred Stock that such Investor holds and the denominator is equal to the
total number of then outstanding shares of Preferred Stock.  Any transfer by
Hemingway without first complying with this Section 5.2 shall be void and of no
force or effect whatsoever.  The Preferred Stock and at least that number of
shares of Common Stock equal to the greater of (i) 500,000 shares of Common
Stock and (i) the majority of shares of Common Stock held by Hemingway from time
to time shall bear an appropriate legend to that effect.  All co-sale rights
under this Section 5.2 will terminate on the first date when not more than
twenty-five percent (25%) of the “Preferred Stock Amount” as listed on Schedule
I attached hereto remain issued and outstanding.
 
5.3 Expenses.  On or about November 5, 2008, the Company shall reimburse up to
$5,000 of the documented fees and costs of one special legal counsel in
connection with the negotiation of this Agreement and the transactions
contemplated at the Closing, and such counsel shall be selected by and serve as
counsel to the Investor acquiring a majority of the Preferred Stock being issued
at Closing.
 
5.4 Vesting of Employee Stock.  All stock incentive agreements of the Company
with its or its subsidiaries' employees, consultants, directors or officers
shall provide for periodic vesting, subject to continuation of service, not more
accelerated than ratably over a period of at least three (3) years.
 
5.5 Registration Rights.  From and after June 15, 2009, any Investors (except
for Tom) who are not permitted to sell all Preferred Stock held by such
Investors pursuant to Rule 144 within a period of 90 days shall have the right
to (a) demand of registration of the Common Stock receivable or received on
conversion of their Preferred Stock, by written notice to the Company given by a
majority in interest of such, and upon receiving such notice the Company shall
use commercially reasonable efforts to cause a registration statement to
register all such shares for resale to be filed with the Securities and Exchange
Commission under the Securities Act of 1933, to become effective and to remain
effective for a reasonable period of time, not exceeding 20 trading days and (b)
to elect to include their shares on each or any registration statement (other
than a registration statement for an employee equity incentive plan or an
acquisition or other form inappropriate for including their shares) filed by the
Company with the Securities and Exchange Commission.  The Company shall
indemnify, defend and hold harmless each Investor from any loss, claim, cause of
action or demand arising from any allegedly false or misleading statement in the
registration statement, other than regarding any allegedly false or misleading
information provided by any Investor for inclusion in the registration
statement.  The Company shall enter into a registration rights agreement,
substantially in the form attached hereto as Exhibit C with each Investor who
purchases more than thirty percent (30%) of the shares of Preferred Stock at
Closing, and such registration rights agreement shall supersede the obligations
of the Company with respect to such Investor contained in this Section 5.5.
 
5.6 Information Rights.  The Company shall file its annual and quarterly reports
with the Securities and Exchange Commission on a timely basis, after the effects
of any extensions permitted by applicable rules.  So long as an Investor holds
at least fifteen percent (15%) of the then outstanding shares of the Preferred
Stock (a “Major Investor”), the Company shall deliver to such Major Investor
such information relating to the financial condition, business, prospects or
corporate affairs of the Company as such Investor may reasonably request from
time to time; provided, that the Company shall not be obligated to provide
written documentation to such Major Investor more than ten (10) times in each
fiscal year.  Each Major Investor shall also have rights of inspection, in
person or through representatives, of the Company's financial books and records
and access to the Company's financial officers at reasonable times to ask
questions and receive answers concerning the Company's periodic financial
statements.  All information rights under this Section 5.6 will terminate on the
first date when not more than twenty-five percent (25%) of the “Preferred Stock
Amount” as listed on Schedule I attached hereto remain issued and outstanding.
 
- 10 -

--------------------------------------------------------------------------------


 
 
5.7 Availability of Information and Management.  Prior to the Closing, the
Company shall make available to each Investor its facilities, management
personnel (including Hemingway and Ford) and records for purposes of due
diligence by such Investor or such Investor's representatives or advisors.  Each
Investor, on behalf of itself and its representatives or advisors, agrees to
hold all information provided or made available by the Company in strict
confidence, not to use or disclose, and not to permit the use or disclosure, of
such information except for the purpose of determining whether to invest under
this Agreement and for purposes reasonably necessary to enforcement of this
Agreement after the Closing.
 
5.8 Stock Incentive Plan.  The Company shall not amend any previously adopted
equity incentive plans (“Prior Plans”) or any grants made under any previously
adopted equity incentive plans (“Prior Grants”) and shall allow all outstanding
Prior Grants to expire in accordance with their terms or earlier.  The Company
shall prepare and submit, after the Closing, a 2008 Stock Incentive Plan for
consideration of the Investors holding a majority of the outstanding Preferred
Stock (in such form as may be approved by holders of a majority of the
outstanding Preferred Stock, the “Plan”).  The Company shall not approve any
amendment of the Plan that increases the amount of Common Stock issuable under
the Plan, accelerates the vesting of the awards under the Plan or makes the Plan
materially more burdensome to the Company, and the Company shall not adopt or
approve any other equity incentive plan or equity awards for employees,
consultants, directors or officers, except, in each such case, with prior
specific approval of holders of the majority of then outstanding shares of
Preferred Stock. All restrictions under Section 5.8 shall terminate when not
more than fifteen percent (15%) of the “Preferred Stock Amount” as listed on
Schedule I attached hereto remain issued and outstanding.
 
5.9 Cancellation of Prior Grants and Voting Agreement.  Hemingway hereby agrees
that all Prior Grants to Hemingway are hereby released, terminated and
cancelled.  Each of Hemingway and Ford, by their signatures on this Agreement,
hereby irrevocably grant to the Investors holding a majority of the outstanding
Preferred Stock the right and proxy to vote and give written consent on behalf
of Hemingway and Ford respectively in favor of the Amendment.  Such right and
proxy is coupled with an interest.
 
5.10 No Shop Clause.  The Company shall not, prior to the Closing, publicize
this Agreement or the terms for purposes of obtaining or seeking to obtain
similar financing on terms more favorable to the Company than those provided in
this Agreement.
 
5.11 Amendment.  The Company shall use best efforts to carry out all necessary
corporate action to put into effect promptly after the Closing an increase from
10,000,000 to 50,000,000 in the authorized number of shares of Common Stock.  In
the event such approval shall not have been received by March 31, 2009, the
Company shall offer the Investors an exchange of the Preferred Stock for the
Cash, Notes or Payables, as the case may be, exchanged hereunder for the
Preferred Stock, with interest, if any, accrued from the Closing Date.
 
5.12 Indemnification.
 
(a) In addition to all of the rights and remedies available to each Investor a
law or in equity, the Company shall indemnify each Investor and such subsequent
holder of the Preferred Stock, and their respective affiliates, stockholders,
officers, directors, employees, agents, representatives, successors and
permitted assigns (collectively, the “Indemnified Parties”) and save and hold
each of them harmless against and pay on behalf of or reimburse such party as
and when incurred, for any loss (including without limitation, diminution in
value), liability, demand, claim, action, cause of action, cost, damage,
deficiency, tax, penalty, fine or expense, whether or not arising out of any
claims by or on behalf of any third party, including interest, penalties,
reasonable attorneys’ fees and expenses and all reasonable amounts paid in
investigation, defense or settlement of any of the foregoing (collectively,
“Losses”) which any such party may suffer, sustain or become subject to, as a
result of, in connection with, relating or incidental to or by virtue of: (i)
any misrepresentation or breach of a representation or warranty on the part of
the Company under Article III; (i) without duplication of Section 5.12(a)(i),
any misrepresentation in or omission from any of the representations or
warranties contained in the Transaction Agreements, or any of the Schedules
thereto, or any of the certificates or other documents furnished to such
Investor by the Company and contemplated by the Transaction Agreement;  (iii)
any non-fulfillment or breach of any covenant or agreement on the part of the
Company under the Transaction Agreements; or  (iv) any action, demand,
proceeding, investigation or claim by any third party (including, without
limitation, governmental agencies) against or affecting the Company and/or its
affiliates or subsidiaries which, if successful, would give rise to or evidence
the existence of or relate to a breach of (A) any of the representations or
warranties at the time made or (B) covenants of the Company.
 
(b) The liability of the Company for indemnification shall not exceed the
Consideration.  The Company shall have no obligation or liability for
indemnification unless the claim exceeds ten percent (10%) of the
Consideration.  The representations and warranties in Section 3.9 and 3.11
through 3.28, inclusive, shall expire on the fourth anniversary of the Closing
Date and the balance shall survive indefinitely, subject to any applicable
statute of limitations.
 
- 11 -

--------------------------------------------------------------------------------


 
 
ARTICLE 6                                
 
MISCELLANEOUS
 
6.1 Survival of Representations and Warranties.  All representations and
warranties contained herein, or made pursuant hereto, will survive the execution
and delivery of this Agreement.
 
6.2 Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable law
and to carry out the intent of the parties, but if any provision of this
Agreement is held to be prohibited by or invalid under applicable law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provisions or the
remaining provisions of this Agreement.
 
6.3 Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and
such counterparts taken together will constitute one and the same agreement.
 
6.4 Descriptive Headings.  The descriptive headings of this Agreement are
inserted for convenience of reference only and do not constitute a part of this
Agreement.
 
6.5 Interpretation of Agreement.  Neither this Agreement, nor any other
agreement, document or instrument referred to herein or executed and delivered
in connection herewith, shall be construed against any party as the principal
draftsperson hereof or thereof.
 
6.6 Governing Law.  All questions concerning the construction, validity and
interpretation of, and performance of the obligations imposed by, this Agreement
shall be governed by and construed in accordance with the internal laws of the
State of California applicable to contracts made and wholly to be performed in
that state.
 
6.7 Waivers and Amendments.  Except as otherwise expressly provided herein, the
provisions of this Agreement (a) that are for the benefit of the Investor, may
only be waived by the holders of a majority of the Securities then outstanding
on an as-if converted basis, and (b) may be amended only by the written
agreement of the Company and the holders of a majority of the Securities then
outstanding on an as-if converted basis.
 
6.8 Successors and Assigns.  Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto will bind and inure to the benefit of the respective
successors and assigns of the parties hereto, whether so expressed or not. In
addition, and whether or not any express assignment has been made, the
provisions of this Agreement that are for the benefit of each Investor or any
holder of the Securities are also for the benefit of, and enforceable by, any
subsequent holders of such Securities.
 
6.9 Notices.  Any notices required, permitted or desired to be given hereunder
shall be delivered personally, or sent by overnight courier or mailed,
registered or certified mail, return receipt requested, to the following
addresses, and shall be deemed to have been received on the day of personal
delivery, one business day after deposit with an overnight courier or three
business days after deposit in the mail:
 
If to the Company, to:
 
   NEXTPHASE WIRELESS, INC.
   300 S. Harbor Boulevard, Suite 500
   Anaheim, CA 92805
   Attention:  Thomas C. Hemingway, Chief Executive Officer
 
If to an Investor, to the address set forth on the respective Investor Signature
Page.
 
6.10 Delays or Omissions.  No failure to exercise or delay in the exercise of
any right, power or remedy accruing to any holder of a Securities, upon any
breach or default of the Company under this Agreement will impair any such
right, power or remedy of such holder; nor will it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor will any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.
 
6.11 Remedies Cumulative.  All remedies, under this Agreement, the Securities,
by law or otherwise afforded to the holder of the Securities, will be cumulative
and not alternative.
 
6.12 Time of Essence.  Time is of the essence under this Agreement, and each
deadline herein is subject to strict enforcement
 
- 12 -

--------------------------------------------------------------------------------


 
 
 
6.13 Hemingway Employment.  Hemingway acknowledges that the Preferred Stock to
be received by Hemingway as set forth on Schedule I includes payment in full of
all unpaid compensation for his services for the Company or any affiliates to
June 30, 2008 and any and all loans extended to the Company through June 30,
2008.  Upon receipt of such Preferred Stock, Hemingway releases the Company and
each affiliate, its respective directors, officers, employees and other agents,
from any claim for unpaid compensation and loans for periods to June 30, 2008 or
for any related breach of the Employment Agreement, dated as of  November 5,
2007, by and between the Company and Hemingway.  In the event of any conflict or
inconsistency between the express provisions of this Agreement and the
Employment Agreement, dated as of  November 5, 2007, by and between the Company
and Hemingway, the terms of this Agreement shall control.
 
6.14 Ford Agreement.  Ford acknowledges that the Preferred Stock to be received
by Ford as set forth on Schedule I includes payment in full of all unpaid
compensation for his services for the Company or any affiliates and any and all
loans extended to the Company.  Upon receipt of such Preferred Stock, Ford
releases the Company and each affiliate, its respective directors, officers,
employees and other agents, from any claim for compensation, loans, severance or
any other claims whatsoever on account of or related to his employment,
termination of employment, or for any breach of the Employment Agreement, dated
as of  November 5, 2007, by and between the Company and Ford; provided, the
Company's obligation to reimburse Ford for expenses as previously approved by
the Company shall survive this release.  In the event of any conflict or
inconsistency between the express provisions of this Agreement and the
Employment Agreement, dated as of November 5, 2007, by and between the Company
and Ford, the terms of this Agreement shall control.
 
 



 
- 13 -

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first set forth above.
 
 
NEXTPHASE WIRELESS, INC.
 
 
By:        /s/ Thomas C.
Hemingway                                                                           
Name:   Thomas C. Hemingway
Title:     Chief Executive Officer and Chief Financial Officer
 


 
 
/s/ Thomas C. Hemingway
Thomas Hemingway
 
 

 
 
/s/ Robert Ford
Robert Ford
 


 
[INVESTOR SIGNATURE PAGE FOLLOWS]
 
 

 
- 14 -

--------------------------------------------------------------------------------

 

 
 
[INVESTOR SIGNATURE PAGE]
 
 
 
INVESTOR
 
 
By:  _________________________
 
Name:
 
Title:
 
Address:
 


 

 
- 15 -

--------------------------------------------------------------------------------

 

 
SCHEDULE I
 

           
Total Consideration
   
Preferred Stock Amount
           
Total
Interest @ 9/30/08
   
Total Balance Owing @ 9/30/08
       
Investor
 
Principal
                                             
Frank Moy
    22,500.00       2,813.42       25,313.42       2,531  
James Davis
    52,500.00       4,740.82       57,240.82       5,724  
Joseph Hinshaw
    60,000.00       6,081.37       66,081.37       6,608  
Tyler Cohee
    30,000.00       3,029.18       33,029.18       3,303  
Brueklander Family Rev Trust
    15,000.00       1,852.60       16,852.60       1,685  
Chris Robinson
    30,000.00       3,020.55       33,020.55       3,302  
Richard Chapman
    30,000.00       2,983.15       32,983.15       3,298  
Dunn Family Trust
    150,000.00       11,515.48       161,515.48       16,152  
Kenneth Miller
    15,000.00       1,711.64       16,711.64       1,671  
Stuart Ledsam
    120,000.00       11,898.08       131,898.08       13,190  
Helmstrom Family Living Trust
    165,000.00       15,304.11       180,304.11       18,030  
James and Patricia Cowles
    45,000.00       4,116.58       49,116.58       4,912  
The McKay Trust
    60,000.00       5,166.58       65,166.58       6,517  
Robert Edmonson
    30,000.00       2,275.48       32,275.48       3,228  
Stephen Cohee
    15,000.00       1,245.62       16,245.62       1,625  
Randolph Alan Cole Trust
    30,000.00       2,491.23       32,491.23       3,249  
David G. Coe and Larissa F Coe
    30,000.00       2,491.23       32,491.23       3,249  
Richard V. and Lynda K. Logoteta
    15,000.00       1,245.62       16,245.62       1,625  
Williamson Family Trust
    30,000.00       2,002.19       32,002.19       3,200  
Strain(9)
    375,000.00       33,842.47       408,842.47       40,884  
Strain (6)
    2,300,000.000       138,378.08       2,438,378.08       243,838  
Louis Alfred Kridle
    15,000.00       949.32       15,949.32       1,595  
James Barrett
    30,000.00       1,881.37       31,881.37       3,188                        
           
Sub-Totals
    3,665,000.00       261,036.17     $ 3,926,036.17       392,604              
                     
Robert Ford
                    250,000.00       25,000  
Tom Hemingway
                    250,000.00       25,000  
David Noyes
                    70,000.00       7,000  
Don Burris
                    206,000.00       20,600  
Elite Financial
                    66,000.00       6,600                                    
Total
                  $ 4,768,037       476,804  



 

 
- 16 -

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
Certificate of Designation

 
1. Designation, Amount, Par Value.  The initial series of Preferred Stock shall
be designated as the Series A Preferred Stock (the “Series A Preferred Stock”),
and the number of shares so designated shall be six hundred thousand
(600,000).  The par value of each share of Series A Preferred Stock shall be
$0.001.
 
2. Dividends.  The holders of shares of Series A Preferred Stock shall be
entitled to receive, out of any assets legally available therefor, cumulative
dividends that shall accrue annually at the rate of one dollar ($1.00) per share
of Series A Preferred Stock, as adjusted for any stock splits, stock dividends
and recapitalization, and shall be payable only when, as and if (i) the shares
of Series A Preferred Stock are converted at the election of the holder pursuant
to Section 6(a); (ii) the shares of Series A Preferred Stock are converted
automatically pursuant to Section 6(b); (iii) there is a Liquidation (as defined
below) pursuant to Sections 3(a) or 3(b); or (iv) the shares of Series A
Preferred Stock are redeemed by the Corporation (any redemption requiring a
mutual agreement between the Corporation and the holder of the shares of Series
A Preferred Stock being redeemed); in each case of clauses (i) through (iv)
above, such dividends shall be payable in cash or, at the election of the
holder, converted into shares of Common Stock at the lower of the then-current
market price per share and the Conversion Price (as defined below); provided,
that in the case of clause (i) above, if the holder elects to be paid in cash,
the Corporation shall make such payment only if the Corporation has sufficient
reserves to continue to conduct its business in the ordinary course as
determined by the Board of Directors of the Corporation, including the Series A
Directors, and if it is determined that the Corporation does not have sufficient
reserves, the holder may elect to either convert such dividends into shares of
Common Stock as set forth above or terminate the potential conversion of such
shares of Series A Preferred Stock into shares of Common Stock.  The holders of
the Series A Preferred Stock also shall be entitled to participate on an as
converted basis in any dividends declared and paid on the Common Stock, except
stock dividends for which an appropriate adjustment is made in the Conversion
Price.  No dividend (other than a dividend payable in Common Stock or rights to
purchase Common Stock) may be declared and paid upon shares of Common Stock
while any shares of Series A Preferred Stock are outstanding without the consent
of holders of at least two-thirds of the outstanding Series A Preferred
Stock.  No accrued and unpaid dividend shall ever bear interest.
 
3. Liquidation Preference.
 
(a) In the event of any liquidation, dissolution or winding up of the
Corporation, either voluntary or involuntary (a “Liquidation”), the holders of
the Series A Preferred Stock shall be entitled to receive, prior and in
preference to any distribution of any of the assets or surplus funds of the
Corporation to the holders of the Common Stock by reason of their ownership
thereof, a preference amount per share, in cash, or as provided in subsection
3(b) in kind, consisting of the sum of (A) ten dollars ($10.00) for each
outstanding share of Series A Preferred Stock, as adjusted for any stock splits,
stock dividends and recapitalizations, to the extent they change the number of
outstanding shares of Series A Preferred Stock (the “Original Issue Price”) and
(B) an amount equal to accrued but unpaid dividends on such share, if any (the
sum of such accrued dividends and the Original Issue Price herein called the
“Preference Amount”).  If upon the occurrence of such event, the assets and
funds thus distributed among the holders of the Series A Preferred Stock shall
be insufficient to permit the payment to such holders of the full aforesaid
Preference Amounts, then the entire assets and funds of the Corporation legally
available for distribution shall be distributed among such holders in proportion
to the full Preference Amount each such holder is otherwise entitled to receive.
 
(b) Subject to subsection 6(b)(ii), a Liquidation shall be deemed to be
occasioned by, or to include the acquisition of the Corporation by another
entity by means of any transaction or series of related transactions (a “Sale”),
including, without limitation,  (i) any reorganization, merger or consolidation
but excluding any merger effected exclusively for the purpose of changing the
domicile of the Corporation, (ii) a sale of all or substantially all of the
assets of the Corporation; (iii) a sale of authorized and unissued shares of the
Corporation, unless in any of the cases described in clauses (i), (ii) or (iii),
the Corporation’s shareholders of record as constituted immediately prior to
such acquisition or sale will, immediately after such acquisition or sale (by
virtue of securities issued as consideration for the Corporation’s acquisition
or sale or otherwise) hold at least 50% of the voting power of the surviving or
acquiring entity.  Notwithstanding the foregoing, the holders of a majority of
the outstanding shares of Series A Preferred Stock shall have the right to elect
not to have a Sale be deemed a Liquidation for purposes of this Section 3 and
such election shall be binding on all the holders of stock of the
Corporation.  In any of such events, if the consideration received by the
Corporation is other than cash, its value will be deemed to be such
consideration’s fair market value, as determined reasonably by the Board of
Directors, including the Series A Directors (as defined below), and payment
thereof shall be in kind and from the same source of payment as contemplated in
the acquisition.
 
(c) After payment to the holders of the Series A Preferred Stock of the amount
set forth in subsection 3(a) or 3(b), the then remaining assets and funds of the
Corporation legally available for distribution, if any, shall be distributed
among the holders of the Common Stock and the Series A Preferred Stock pro rata
based on the number of shares of Common Stock issuable upon conversion of all
such Series A Preferred Stock.
 
4. No Redemption.  This Corporation shall not have the unilateral right to call
or redeem any shares of the Series A Preferred Stock.
 

--------------------------------------------------------------------------------


 
 
5. Voting Rights.  The holder of each share of the Series A Preferred Stock
shall be entitled to the number of votes equal to the number of full shares of
Common Stock into which such shares of Series A Preferred Stock could be
converted.  In the election of directors, the holders of Series A Preferred
Stock shall be entitled, voting separately as a class, to elect two (2)
directors (each, a “Series A Director and collectively, the “Series A
Directors”), and the holders of Common Stock, voting as a separate class, shall
be entitled to elect all other directors, up to the number of authorized
directors; provided, however, if and only if a Qualified Public Offering (as
defined below) shall not have been consummated on or before November 30, 2012,
the holders of Series A Preferred Stock voting as a separate class shall
thereafter have the right to elect a majority of the authorized number of
directors, and the holders of Common Stock, voting as a separate class, shall be
entitled to elect all other directors, up to the number of authorized
directors.  On all matters requiring approval of shareholder other than (i) the
election of directors, (ii) as provided in Section 8, or (iii) as expressly
required by law, each holder of Series A Preferred Stock shall vote together
with the Common Stock as a single class.  Accordingly, each holder of Series A
Preferred Stock shall be entitled to notice of any shareholders’ meeting, which
shall be given in accordance with the Bylaws of the Corporation.  Fractional
votes shall not, however, be permitted and any fractional voting rights
available on an as-converted basis (after aggregating all shares into which
shares of Series A Preferred Stock held by each holder could be converted) shall
be rounded to the nearest whole number (with one-half being rounded upward).
 
6. Conversion.  The holders of the Series A Preferred Stock shall have
conversion rights as follows (the “Conversion Rights”):
 
(a) Right to Convert.  Each share of Series A Preferred Stock shall be
convertible, at the option of the holder thereof, at any time after the date of
issuance of such share, at the office of the Corporation or any transfer agent
for such stock, into such number of fully paid and nonassessable shares of
Common Stock as is determined by dividing the Original Issue Price (if the
holder elects not to convert any accrued and unpaid dividends and instead
receive payment in cash) or the Preference Amount (if the holder elects to
convert all accrued and unpaid dividends) by the then applicable Conversion
Price, determined as hereinafter provided, in effect on the date the certificate
is surrendered for conversion.  The initial Conversion Price per share for
Series A Preferred Stock (as from time to time in effect, the “Conversion
Price”) shall be one dollar ($1.00).  Such initial Conversion Price shall be
adjusted from time to time on and subject to the terms as hereinafter provided.
 
(b) Automatic Conversion. Each share of Series A Preferred Stock shall
automatically be converted into such number of fully paid and nonassessable
shares of Common Stock as is determined by dividing the Original Issue Price (if
the holder elects not to convert any accrued and unpaid dividends and instead
receive payment in cash) or the Preference Amount (if the holder elects to
convert all accrued and unpaid dividends) by the then applicable Conversion
Price, after adjustment as provided elsewhere in this Section 6,
 
(i) immediately prior to the closing of a public offering of the Corporation’s
Common Stock (a) in which the gross proceeds to the Corporation are five million
dollars ($5,000,000) or more, and (b) at a price per share of Common Stock
(adjusted for any stock splits, stock dividends and recapitalizations of or on
the Common Stock) not less than two dollars ($2.00) (the "Target Value") for
each share of Common Stock of the same class into which the Series A Preferred
Stock would then convert (a “Qualified Public Offering”); or
 
(ii) in the event the holders of the majority of the shares of Series A
Preferred Stock elect not to treat a Sale as a Liquidation pursuant to Section
3(b), a Sale in which the holders of Series A Preferred Stock would receive in
cash or Marketable Securities (as defined below) not less than the Target Value
for each share of Common Stock into which the share of Series A Preferred Stock
would then convert, where “Marketable Securities” means securities of the same
class as those listed for trading on the New York Stock Exchange, the American
Stock Exchange, or the Nasdaq Exchange, or accepted for such trading upon
issuance or official notice of issuance.
 
(c) Mechanics of Conversion.  Before any holder of Series A Preferred Stock
shall be entitled to convert the same into shares of Common Stock, such holder
shall surrender the certificate or certificates thereof, duly endorsed, at the
office of the Corporation or of any transfer agent for such stock, and shall
give written notice to the Corporation at such office that states (a) such
holder elects to convert all or a specified number of shares of Series A
Preferred Stock constituting a portion thereof, (b) whether the holder elects to
convert dividends accrued on the shares being converted, and (c) the name or
names in which it wishes the certificate or certificates for shares of Common
Stock to be issued.  The Corporation shall, as soon as practicable thereafter,
issue and deliver at such office to such holder a certificate or certificates
for the number of shares of Common Stock to which it shall be entitled as
aforesaid.  Such conversion shall be deemed to have been made immediately prior
to the close of business on the date of surrender of the shares of Series A
Preferred Stock to be converted and such notice and the person or persons
entitled to receive the shares of Common Stock issuable upon such conversion
shall be treated for all purposes as the record holder or holders of such shares
of Common Stock on such date.
 
(d) Conversion Price Adjustments of Preferred Stock for Certain Dilutive
Issuances, Splits and Combinations.
 
(i) The Conversion Price of Series A Preferred Stock shall be subject to
adjustment from time to time as follows:
 
(A) Upon each issuance by this Corporation of any Additional Stock (as defined
below) after the date upon which any shares of the Series A Preferred Stock were
first issued (the “Purchase Date”), without consideration or for a consideration
per share less than the Conversion Price for such series in effect immediately
prior to the issuance of such Additional Stock, the Conversion Price for such
series in effect immediately prior to each issuance shall forthwith (except as
otherwise provided in this clause (i)) be adjusted to a price determined by
multiplying such Conversion Price by a fraction, the numerator of which shall be
the number of shares of Common Stock outstanding immediately prior to such
issuance plus the number of shares of Common Stock that the aggregate
consideration received by the Corporation for such issuance would purchase at
such Conversion Price; and the denominator of which shall be the number of
shares of Common Stock outstanding immediately prior to such issuance plus the
number of shares of such Additional Stock.
 
(B) No adjustment of the Conversion Price for Series A Preferred Stock shall be
made in an amount less than one cent ($.01) per share, provided that any
adjustments that are not required to be made by reason of this sentence shall be
carried forward and shall be either taken into account in any subsequent
adjustment made prior to three (3) years from the date of the event giving rise
to the adjustment being carried forward, or shall be made at the end of three
(3) years from the date of the event giving rise to the adjustment being carried
forward, and upon such adjustment the Conversion Price for such Preferred Stock
shall be rounded up or down to the nearest cent.  Except to the limited extent
provided for in subsections 6(d)(i)(E)(3), (E)(4) or (E)(5) or 6(d)(iv), no
adjustment of such Conversion Price pursuant to this subsection 6(d)(i) shall
have the effect of increasing the Conversion Price above the Conversion Price in
effect immediately prior to such adjustment.
 
- ii -

--------------------------------------------------------------------------------


 
(C)           In the case of the issuance of Common Stock for cash, the
consideration shall be deemed to be the amount of cash paid therefor before
deducting any reasonable discounts, commissions or other expenses allowed, paid
or incurred by this Corporation for any underwriting or otherwise in connection
with the issuance and sale thereof.
 
(D)           In the case of the issuance of the Common Stock for a
consideration in whole or in part other than cash, the consideration other than
cash shall be deemed to be the fair value thereof as determined in good faith by
the Board of Directors, including the Series A Directors, irrespective of any
accounting treatment.
 
(E)           In the case of the issuance of options to purchase or rights to
subscribe for Common Stock, securities by their terms convertible into or
exchangeable for Common Stock or options to purchase or rights to subscribe for
such convertible or exchangeable securities, the following provisions shall
apply for all purposes of this subsection 6(d)(i) and subsection 6(d)(ii):
 
(1)           The aggregate maximum number of shares of Common Stock deliverable
upon exercise (whether or not then exercisable) of such options to purchase or
rights to subscribe for Common Stock shall be deemed to have been issued at the
time such options or rights were issued and for a consideration equal to the
consideration (determined in the manner provided in subsections 6(d)(i)(C) and
(d)(i)(D)), if any, received by the Corporation upon the issuance of such
options or rights, and not including the exercise price provided in such options
or rights for the Common Stock covered thereby until received by the
Corporation.
 
(2)           The aggregate maximum number of shares of Common Stock deliverable
upon conversion of or in exchange (whether or not then convertible or
exchangeable) for any such convertible or exchangeable securities or upon the
exercise of options to purchase or rights to subscribe for such convertible or
exchangeable securities and subsequent conversion or exchange thereof shall be
deemed to have been issued at the time such securities were issued or such
options or rights were issued and for a consideration equal to the
consideration, if any, received by the Corporation for any such securities and
related options or rights (excluding any cash received on account of accrued
interest or accrued dividends), and not including the additional consideration,
if any, to be received by the Corporation upon the conversion or exchange of
such securities (other than the principal amount of convertible securities to
the extent the Corporation has received such consideration as of the issuance
thereof) or the exercise of any related options or rights until received by the
Corporation.
 
(3)           In the event of any change in the number of shares of Common Stock
deliverable upon exercise of such options or rights or upon conversion of or in
exchange for such convertible or exchangeable securities, including, but not
limited to, a change resulting from the anti-dilution provisions thereof, the
Conversion Price of the Series A Preferred Stock, to the extent in any way
affected by or computed using such options, rights or securities, shall be
recomputed to reflect such change.
 
(4)           Subsequent to the issuance of options or rights to purchase Common
Stock, or of securities convertible into or exchangeable for Common Stock, and
upon any payment of the exercise price provided in options or rights to purchase
Common Stock, or upon any payment of the additional consideration, if any, to be
received by the Corporation upon the conversion or exchange of securities (other
than the principal amount of convertible or exchangeable securities to the
extent the Corporation had received such consideration as of the issuance of the
convertible or exchangeable securities) or the exercise of any related options
or rights, the Conversion Price of the Series A Preferred Stock, to the extent
computed using such options, rights or securities without including the
consideration or additional consideration, shall be recomputed to reflect the
payment of the consideration or additional consideration.
 
(5)           Upon the expiration of any such options or rights, the termination
of any such rights to convert or exchange or the expiration of any options or
rights related to such convertible or exchangeable securities, the Conversion
Price of the Series A Preferred Stock, to the extent in any way affected by or
computed using such options, rights or securities, shall be recomputed to
reflect the issuance of only the number of shares of Common Stock (and
convertible or exchangeable securities that remain in effect) actually issued
upon the exercise of such options or rights, upon the conversion or exchange of
such securities or upon the exercise of the options or rights related to such
securities.
 
(ii) “Additional Stock” shall mean any shares of Common Stock issued (or deemed
to have been issued pursuant to subsection 6(d)(i)(E)) by this Corporation after
the Purchase Date other than
 
(A)           Common Stock issued pursuant to a transaction described in
subsection 6(d)(iii) hereof;
 
(B)           Common Stock issued upon conversion of shares of Series A
Preferred Stock; or
 
(C)           the issuance of Common Stock to financial institutions or lessors
in connection with commercial credit arrangements, equipment financings or
similar arms’ length transactions with non-affiliates of the Corporation, in
each case approved by each of the Board of Directors, including the Series A
Directors, and the holders of a majority of the outstanding shares of Series A
Preferred Stock pursuant to Section 8(l).
 
- iii -

--------------------------------------------------------------------------------


 
(iii) In the event the Corporation should at any time or from time to time after
the Purchase Date fix a record date for the effectuation of a split or
subdivision of the outstanding shares of Common Stock or the determination of
holders of Common Stock entitled to receive a dividend or other distribution
payable in additional shares of Common Stock or other securities or rights
convertible into, or entitling the holder thereof to receive directly or
indirectly, additional shares of Common Stock (hereinafter referred to as
“Common Stock Equivalents”) without payment of any consideration by such holder
for the additional shares of Common Stock or the Common Stock Equivalents
(including the additional shares of Common Stock issuable upon conversion or
exercise thereof), then, as of such record date (or the date of such dividend
distribution, split or subdivision if no record date is fixed), the Conversion
Price of the Series A Preferred Stock shall be appropriately decreased so that
the number of shares of Common Stock issuable on conversion of each share of
such series shall be increased in proportion to such increase of the aggregate
of shares of Common Stock outstanding and those issuable with respect to such
Common Stock Equivalents.
 
(iv) If the number of shares of Common Stock outstanding at any time after the
Purchase Date is decreased by a reverse-split or combination of the outstanding
shares of Common Stock, then, following the record date of such combination, the
Conversion Price for the Series A Preferred Stock shall be appropriately
increased so that the number of shares of Common Stock issuable on conversion of
each share of such series shall be decreased in proportion to such decrease in
outstanding shares.
 
(e) Other Distributions. In the event this Corporation shall declare a
distribution payable in securities of other persons, evidences of indebtedness
issued by this Corporation or other persons, assets (excluding cash dividends)
or options or rights not referred to in subsection 6(d)(iii), then, in each such
case for other purposes of this subsection 6(e), the holders of Series A
Preferred Stock shall be entitled to a proportionate share of any such
distribution as though they were the holders of the number of shares of Common
Stock of the Corporation into which their shares of Series A Preferred Stock are
convertible as of the record date fixed for the determination of the holders of
Common Stock of the Corporation entitled to receive such distribution.
 
(f) Recapitalizations.  If at any time or from time to time there shall be a
recapitalization of the Common Stock (other than a subdivision, combination or
merger or sale of assets transaction provided for elsewhere in this Section 6),
provision shall be made so that the holders of Series A Preferred Stock shall
thereafter be entitled to receive upon conversion of such Preferred Stock the
number of shares of stock or other securities or property of the Corporation or
otherwise, to which a holder of such number of shares of Common Stock
deliverable upon conversion immediately prior to that recapitalization would
have been entitled on such recapitalization.  In any such case, appropriate
adjustment shall be made in the application of the provisions of this Section 6
with respect to the rights of the holders of Series A Preferred Stock after the
recapitalization to the end that the provisions of this Section 6 (including
adjustment of the Conversion Price then in effect and the number of shares
purchasable upon conversion of Series A Preferred Stock) shall be applicable
after that event as nearly equivalent as may be practicable.
 
(g) Capital Reorganization, Merger or Sale of Assets.  If at any time or from
time to time there shall be a capital reorganization of the Common Stock (other
than a subdivision, combination, reclassification or exchange of shares provided
for elsewhere in this Section 6) or a merger or consolidation of the Corporation
with or into another corporation, or the sale of all or substantially all of the
Corporation’s properties and assets to any other person, then, as a part of such
reorganization, merger, consolidation or sale, provision shall be made so that
the holders of the Series A Preferred Stock shall thereafter be entitled to
receive upon conversion of the Series A Preferred Stock, the number of shares of
stock or other securities or property of the Corporation, or of the successor
corporation resulting from such merger, consolidation or sale, to which a holder
of Common Stock issuable upon conversion would have been entitled on such
capital reorganization, merger, consolidation, or sale or an amount of cash
receivable as if the Series A Preferred Stock had converted into shares of
Common Stock.  In any such case, appropriate adjustment shall be made in the
application of the provisions of this Section 6 with respect to the rights of
the holders of the Series A Preferred Stock after the reorganization, merger,
consolidation or sale to the end that the provisions of this Section 6 shall be
applicable after that event in as nearly equivalent a manner as may be
practicable.  Subject to Sections 3 and 6(b), each holder of Series A Preferred
Stock upon the occurrence of an event set forth in this Section 6(g) shall have
the option of electing treatment of its shares of Series A Preferred Stock under
this Section 6(g) by giving the Corporation written notice of such election at
least ten days prior to the close of such transaction unless such holders
received notice of the transaction less than 20 days prior to the close of such
transaction, then the notice of election shall be given within 10 days after
such notice.
 
(h) No Impairment.  The Corporation will not, by amendment of its Articles of
Incorporation or through any reorganization, recapitalization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed hereunder by the Corporation, but
will at all times in good faith assist in the carrying out of all the provisions
of this Section 6 and in the taking of all such action as may be necessary or
appropriate in order to protect the Conversion Rights of the holders of the
Series A Preferred Stock against impairment.
 
(i) Certificates as to Adjustments.  Upon the occurrence of each adjustment or
readjustment of the Conversion Price pursuant to this Section 6, the Corporation
at its expense shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and cause independent public accountants
selected by the Corporation to verify such computation and prepare and furnish
to each holder of Series A Preferred Stock a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based.  The Corporation shall, upon the written
request at any time of any holder of Series A Preferred Stock furnish or cause
to be furnished to such holder a like certificate setting forth (i) such
adjustments and readjustments, (ii) the Conversion Price at the time in effect,
and (iii) the number of shares of Common Stock and the amount, if any, of other
property which at the time would be received upon the conversion of Series A
Preferred Stock.
 
(j) Notices of Record Date.  In the event of any taking by the Corporation of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend) or other distribution, any security or right convertible into or
entitling the holder thereof to receive or any right to subscribe for, purchase
or otherwise acquire any shares of stock of any class or any other securities or
property, or to receive any other right, the Corporation shall deliver to each
holder of Series A Preferred Stock at least twenty (20) days prior to the date
specified therein, a notice specifying the date on which any such record is to
be taken for the purpose of such dividend, distribution, security or right, and
the amount and character of such dividend, distribution, security or right.  The
failure to provide such notice itself shall not impair the validity or
effectiveness of such action.
 
- iv -

--------------------------------------------------------------------------------


 
(k) Issue Taxes.  The Corporation shall pay any and all issue and other taxes
that may be payable in respect of any issue or delivery of shares of Common
Stock on conversion of shares of Series A Preferred Stock pursuant hereto;
provided, however, that the Corporation shall not be obligated to pay any
transfer taxes resulting from any transfer requested by any holder in connection
with any such conversion.
 
(l) Limitation on Conversion; Reservation of Stock Issuable Upon Conversion.  At
the date of adoption of this Certificate of Designation, the Series A Preferred
Stock shall be convertible, on a first to convert basis, only to the extent that
there are authorized and unissued shares of Common Stock available for
issuance.  The Corporation shall take all such corporate action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes of conversion of all of the shares of Series A Preferred Stock in
addition to other existing and future commitments and uses for shares of Common
Stock, including, without limitation, engaging in best efforts to obtain the
requisite stockholder approval of any necessary amendment to its Articles of
Incorporation in order to increase the authorized number of shares of Common
Stock.  The Corporation shall at all times reserve and keep available out of its
authorized but unissued shares of Common Stock, solely for the purpose of
effecting the conversion of the shares of the Series A Preferred Stock, either
(a) all of its authorized and unissued shares of Common Stock or (b) such lesser
number of its authorized and unissued shares of Common Stock as shall from time
to time be sufficient to effect the conversion of all outstanding shares of the
Series A Preferred Stock.  If at any time the number of authorized but unissued
shares of Common Stock shall become insufficient to effect the conversion of all
then outstanding shares of the Series A Preferred Stock, the Corporation will
take such further corporate action as may, in the opinion of its counsel, be
necessary to increase its authorized but unissued shares of Common Stock to such
number of shares as shall be sufficient for such purpose, including, without
limitation, engaging in best efforts to obtain the requisite stockholder
approval of any necessary amendment to its Articles of Incorporation.
 
(m) No Fractional Shares.  No fractional share shall be issued upon the
conversion of any share or shares of Series A Preferred Stock.  All shares of
Common Stock (including fractions thereof) issuable upon conversion of more than
one share of Series A Preferred Stock by a holder thereof shall be aggregated
for purposes of determining whether the conversion would result in the issuance
of any fractional share.  If, after the aforementioned aggregation, the
conversion would result in the issuance of a fraction of a share of Common
Stock, the Corporation shall, in lieu of issuing any fractional share, pay the
holder otherwise entitled to such fraction a sum in cash equal to the fair
market value of such fraction on the date of conversion (as determined in good
faith by the Board of Directors of the Corporation, including the Series A
Directors).
 
(n) Notices.  Any notice required by the provisions of this Section 6 to be
given to the holders of shares of Series A Preferred Stock shall be deemed given
if deposited in the United States mail, Certified Mail—Return Receipt Requested,
postage prepaid, and addressed to each holder of record at his address appearing
on the books of the Corporation.
 
7. Amendment.  Any term relating to the Series A Preferred Stock may be amended
and the observance of any term relating to the Series A Preferred Stock may be
waived (either generally or in a particular instance) only with the vote or
written consent of holders of a majority of the outstanding shares of the Series
A Preferred Stock.  Any amendment so effected shall be binding upon the
Corporation and every holder of the Series A Preferred Stock.
 
8. Protective Provisions.  So long as any shares of Series A Preferred Stock
remain outstanding, the Corporation shall not, without the vote or written
consent by the holders of a majority of the outstanding shares of Series A
Preferred Stock, voting as a separate class:
 
(a) Change (by merger, reclassification, amendment or otherwise) the rights,
preferences, privileges or limitations of the Series A Preferred Stock so as to
affect them adversely (including, without limitation, the issuance of securities
having dividend, liquidation or redemption rights senior to or on a parity with
the Series A Preferred Stock);
 
(b) Effect, or obligate itself to effect, (by way of any merger, consolidation,
reorganization, reclassification, recapitalization or other change with respect
to any outstanding shares of stock which results in) the issuance of shares of
stock or any other equity security, including options, rights to purchase
securities and convertible or exchangeable debt securities, senior to, or on a
parity with, the Series A Preferred Stock as to dividend rights, liquidation
preferences, or conversion rights, or senior to the Series A Preferred Stock as
to voting rights;
 
(c) Purchase, redeem or otherwise acquire any shares of Common Stock or other
shares of capital stock of the Corporation that are junior to or on a parity
with the Series A Preferred Stock; provided, however, that this restriction
shall not apply to the repurchase of shares of Common Stock from directors,
officers, consultants, vendors or employees of this Corporation or any
subsidiary pursuant to agreements approved by this Corporation’s Board of
Directors, including the Series A Directors, under which this Corporation has
the option to repurchase such shares for a nominal price upon the occurrence of
termination of employment or services;
 
(d) Increase or decrease (below the number of shares of Series A Preferred Stock
then outstanding) the total number of authorized shares of Series A Preferred
Stock;
 
(e) Amend or repeal any provision of the Corporation’s Articles of Incorporation
if such action would materially and adversely change the rights, preferences or
privileges of the Series A Preferred Stock;
 
(f) Effect, or obligate itself to effect, a Sale;
 
(g) Increase the number of directors to any number greater than seven (7);
 
- v -

--------------------------------------------------------------------------------


 
(h) Approve any liquidation, dissolution, recapitalization or reorganization of
the Corporation;
 
(i) Approve any encumbrance of substantially all of the assets of the
Corporation;
 
(j) Declare or pay any dividend or other distribution on the Common Stock or
other shares of capital stock of the Corporation that are junior to or on a
parity with the Series A Preferred Stock (other than a dividend on shares of
Common Stock payable in the form of shares of Common Stock);
 
(k) Approve stock purchase, stock option, or any other equity incentive plan or
agreement for, or any issuances thereunder to, any employees, consultants,
officers or directors of the Corporation (other than grants approved by the
Board of Directors, including the Series A Directors, pursuant to a plan
approved in accordance with this provision); or
 
(l) Issue any shares of capital stock at a valuation below the then-current
Conversion Price to financial institutions or lessors in connection with
commercial credit arrangements, equipment financings or similar arms’ length
transactions with non-affiliates.
 
9. No Reissuances of Series A Preferred Stock.  No share or shares of Series A
Preferred Stock acquired by the Corporation by reason of purchase, conversion or
otherwise shall be reissued, and all such shares shall be returned to the status
of undesignated shares of Preferred Stock.

 
 
- vi -

--------------------------------------------------------------------------------

 

 
EXHIBIT B
 
 
INSTRUMENT OF CANCELLATION


The undersigned (the “Investor”) is a creditor of NextPhase Wireless, Inc., a
Nevada corporation (the “Company”), and hereby cancels, releases, relinquishes
and discharges all promissory notes heretofore issued by the Company ("Notes")
and any other outstanding accounts payable (“Payables”), in each case including
interest, costs, expenses and other charges thereunder, whether due or to become
due that is owed to the Investor by the Company.  Interest on any Notes accruing
after September 30, 2008, is hereby waived, relinquished and forgiven.  This
Instrument of Cancellation is delivered at the Closing under and pursuant to the
Securities Exchange Agreement (“Agreement”) entered into between the Company and
the investors listed therein dated for reference purposes September 30, 2008.


Investor further agrees to and confirms the amount of Series A Preferred Stock
of the Company as set forth in the attached copy of Schedule I to the Agreement
to be received by the undersigned Investor in exchange for the cancellation
hereby evidenced of the Notes and Payables, as applicable, owed to the
undersigned Investor.


IN WITNESS WHEREOF, the undersigned Investor has caused this Instrument of
Cancellation to be executed and delivered effective September 30, 2008.
 


INVESTOR






_________________________
Print Name:
Title (if any):




COMPANY
NextPhase Wireless, Inc.


By: _________________________
       Thomas Hemingway, President
 
 

 

--------------------------------------------------------------------------------

 

 
EXHIBIT C
 
 
 
 
 
NextPhase Wireless, Inc.


 
REGISTRATION RIGHTS AGREEMENT
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
1.   DEFINITIONS
iii
       
1.1    “Affiliate”
 
 
1.2    “Common Stock”
iii
 
1.3    “Damages”
iii
 
1.4    “Exchange Act”
iii
 
1.5    “Excluded Registration”
iii
 
1.6    “Form S-3”
iii
 
1.7    “Holder”
iii
 
1.8    “Immediate Family Member”
iii
 
1.9    “Initiating Holders”
iii
 
1.10  “Permitted Transferee”
iii
 
1.11  “Person”
iii
 
1.12  “Register”
iii
 
1.13  “Registrable Securities”
iv
 
1.14  “Restricted Securities”
iv
 
1.15  “SEC”
iv
 
1.16  “SEC Rule 144”
iv
 
1.17  “SEC Rule 145”
iv
 
1.18  “Securities Act”
iv
 
1.19  “Selling Expenses”
iv
 
1.20  “Selling Holder Counsel”
iv
 
1.21  “Series A Preferred Stock”
iv
     
2.   REGISTRATION RIGHTS
iv
       
2.1    Demand Registration
iv
 
2.2    Company Registration
v
 
2.3    Form S-3 Registration
v
 
2.4    Underwriting Requirements
v
 
2.5    Obligations of the Company
vi
 
2.6    Furnish Information
vi
 
2.7    Expenses of Registration
vi
 
2.8    Delay of Registration
vii
 
2.9    Indemnification
vii
 
2.10  Reports Under Exchange Act
viii
 
2.11  Assignment of Registration Rights
viii
 
2.12  Restrictions on Transfer
viii
 
2.13  Termination of Registration Rights
ix
 
2.14  Subsequent Registration Rights
ix
     
3.   MISCELLANEOUS
ix
       
3.1    Successors and Assigns
ix
 
3.2    GOVERNING LAW
ix
 
3.3    WAIVER OF JURY TRIAL
ix
 
3.4    Counterparts; Facsimile
ix
 
3.5    Titles and Subtitles
ix
 
3.6    Notices
ix
 
3.7    Amendments and Waivers
ix
 
3.8    Severability
ix
 
3.9    Aggregation of Stock
ix
 
3.10  Entire Agreement
ix
 
3.11  Delays or Omissions
x
 
3.12  Injunctive Relief
x
 
3.13  Cumulative Remedies
x
 
3.14  Construction
x
 
3.15  Approvals
x

 
 
- ii -

--------------------------------------------------------------------------------

 


REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of the 30th day
of September, 2008, by and among NextPhase Wireless, Inc., a Nevada corporation
(the “Company”) and each of the investors listed on Schedule A attached hereto
(each, an “Investor” and collectively, the “Investors”).
 
RECITALS
 
WHEREAS,  the Investors are party to that certain Securities Exchange Agreement
dated for reference purposes September 30, 2008 among the Company, the Investors
and the other parties thereto (the “Exchange Agreement”), under which the
Company and the Investors’ obligations are conditioned upon the execution and
delivery of this Agreement by the Investors and the Company;
 
NOW, THEREFORE, the parties to this Agreement agree as follows:
 
1. Definitions. For purposes of this Agreement:
 
1.1 “Affiliate” means, with respect to any Person, any other Person which
controls, or is controlled by, or is under common control with such Person.
 
1.2 “Common Stock” means shares of the Company’s common stock, par value $0.001
per share.
 
1.3 “Damages” means any loss, claim, damage or liability (joint or several) to
which a party hereto may become subject under the Securities Act, the Exchange
Act, or other federal or state securities law, insofar as such loss, claim,
damage or liability (or any action in respect thereof) arises out of or is based
upon (i) any untrue statement or allegedly untrue statement of a material fact
contained in any registration statement of the Company, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto; (ii) an omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading in the circumstances in which made; or (iii) any
violation or alleged violation by the indemnifying party (or any of its agents
or Affiliates) of the Securities Act, the Exchange Act, any state securities
law, or any rule or regulation promulgated under the Securities Act, the
Exchange Act, or any state securities law.
 
1.4 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
1.5 “Excluded Registration” means (i) a registration relating either to the sale
of securities to employees, directors or other service providers of the Company
pursuant to a stock option, stock purchase, or similar plan, (ii) a registration
relating to an SEC Rule 145 transaction; (iii) a registration on any form that
does not include substantially the same information as would be required to be
included in a registration statement covering the sale of the Registrable
Securities; or (iv) a registration in which the only Common Stock being
registered is Common Stock issuable upon conversion of debt securities that are
also being registered.
 
1.6 “Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.
 
1.7 “Holder” means any holder of Registrable Securities who is a party to this
Agreement.
 
1.8 “Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a natural person referred to herein.
 
1.9 “Initiating Holders” means, collectively, Holders who properly initiate a
registration request under this Agreement.
 
1.10 “Permitted Transferee” shall mean (i) in the case of any Holder who is an
individual, (A) an Immediate Family Member of such individual and (B) any trust
for the benefit of the foregoing; (ii) in the case of any Holder that is a
partnership, (A) any of the limited partners, general partners, retired limited
partners or retired general partners of such partnership and (B) any Affiliate
of such partnership; (iii) in the case of any Holder that is a corporation, (A)
any stockholder or former stockholder of such corporation and (B) any Affiliate
of such corporation; and (iv) in the case of any Holder that is a limited
liability company, (A) any member or retired member of such limited liability
company and (B) any Affiliate of such limited liability company.
 
1.11 “Person” means any natural person, corporation, partnership, company,
limited liability company, joint venture, association, government, governmental
agency, trust, unincorporated organization or other entity, whether acting in an
individual, fiduciary or other capacity.
 
1.12 “Register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement or document.
 
- iii -

--------------------------------------------------------------------------------


 
 
1.13 “Registrable Securities” means (i) the Common Stock issuable or issued upon
conversion of the Series A Preferred Stock or conversion of dividends on the
Series A Preferred Stock, (ii) any Common Stock issued or issuable upon
conversion of any capital stock of the Company acquired by the Investors after
the date hereof in exchange for the Series A Preferred Stock, and (iii) any
Common Stock issued as (or issuable upon the conversion or exercise of any
warrant, right, or other security that is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, the
shares referenced in clauses (i) and (ii) above; excluding in all cases,
however, any Registrable Securities sold by a Person in a transaction in which
the rights under Section 2 hereof are not assigned or any shares for which
registration rights have terminated pursuant to Section 2.13 of this Agreement.
 
1.14 “Restricted Securities” means the securities of the Company required to
bear a legend substantially as set forth in Section 2.12(b) hereof.
 
1.15 “SEC” means the Securities and Exchange Commission.
 
1.16 “SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities
Act.
 
1.17 “SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities
Act.
 
1.18 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
1.19 “Selling Expenses” shall have the meaning set forth in Section 2.7.
 
1.20 “Selling Holder Counsel” shall have the meaning set forth in Section 2.7.
 
1.21 “Series A Preferred Stock” means shares of the Company’s Series A Preferred
Stock, par value $0.001 per share.
 
2. Registration Rights.  The Company covenants and agrees as follows:
 
2.1 Demand Registration.
 
(a) If at any time after September 30, 2009, the Company receives a request from
Holders of Registrable Securities holding at least 50% of the Registrable
Securities issued or issuable from Series A Preferred Stock then outstanding
that the Company file a registration statement covering such Registrable
Securities, then the Company shall: (i) within ten (10) days after the date such
request is given, give notice thereof (the “Demand Notice”) to all Holders other
than the Initiating Holders; and (ii) as soon as practicable, and in any event
within sixty (60) days after the date such request is given by the Initiating
Holders, use its best efforts to file a registration statement under the
Securities Act covering all Registrable Securities that the Initiating Holders
requested to be registered and any additional Registrable Securities requested
to be included in such registration by any other Holder, as specified by notice
given by each such Holder to the Company within twenty (20) days of the date the
Demand Notice is given, and in each case, subject to the limitations of
Section 2.1(b).
 
(b) Notwithstanding the foregoing obligations, if the Company furnishes to
Holders requesting a registration pursuant to this Section 2.1 a certificate
signed by the Company’s Chief Executive Officer stating that in the good faith
judgment of the Company’s Board of Directors it would be materially detrimental
to the Company and its stockholders for such registration statement to either
become effective or remain effective for as long as such registration statement
otherwise would be required to remain effective, because such action would (i)
materially interfere with a significant acquisition, corporate reorganization,
or other similar transaction involving the Company; (ii) require premature
disclosure of material information that the Company has a bona fide business
purpose for preserving as confidential; or (iii) render the Company unable to
comply with requirements under the Securities Act or Exchange Act, then the
Company shall have the right to defer taking action with respect to such filing
for a period of not more than ninety (90) days after the request of the
Initiating Holders is given; provided, however, that the Company may not invoke
this right more than twice in any twelve (12) month period; and provided further
that the Company shall not register any securities (other than in an Excluded
Registration) for its own account or that of any other security holder during
such ninety (90) day period.
 
(c) The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to this Section 2.1:  (i) after the Company
has effected one (1) registration; or (ii) if the Initiating Holders propose to
dispose of shares of Registrable Securities that may be registered on Form S-3
pursuant to a request made pursuant to Section 2.3.  A registration shall not be
counted as “effected” for purposes of this Section 2.1 until such time as the
applicable registration statement has been declared effective by the SEC, unless
the Initiating Holders withdraw their request for such registration, elect not
to pay the registration expenses therefor, and forfeit their right to one demand
registration statement pursuant to Section 2.7, in which case such withdrawn
registration statement shall be counted as “effected” for purposes of this
Section 2.1.
 
 
 
- iv -

--------------------------------------------------------------------------------


 
 
2.2 Company Registration.  If the Company proposes to register (including, for
this purpose, a registration effected by the Company for stockholders other than
the Holders) any of its securities under the Securities Act in connection with
the public offering of such securities solely for cash (other than in an
Excluded Registration), the Company shall, at such time, promptly give each
Holder notice of such registration.  Upon the request of each Holder given
within twenty (20) days after such notice is given by the Company, the Company
shall, subject to the provisions of Section 2.4, cause to be registered all of
the Registrable Securities that each such Holder has requested to be included in
such registration.  The Company shall have the right to terminate or withdraw
any registration initiated by it under this Section 2.2 before the effective
date of such registration, whether or not any Holder has elected to include
Registrable Securities in such registration.  The expenses of such withdrawn
registration shall be borne by the Company in accordance with Section 2.7.
 
2.3 Form S-3 Registration.  If at any time when it is eligible to use a Form S-3
registration statement, the Company receives a request from the Initiating
Holders that the Company file a Form S-3 registration statement with respect to
outstanding Registrable Securities of such Holders having an anticipated
aggregate offering price, net of underwriting discounts and commissions, of at
least $1,000,000, then the Company shall (i) within ten (10) days after the date
such request is given, give a notice thereof (the “Form S-3 Notice”) to all
Holders other than the Initiating Holders; and (ii) as soon as practicable, and
in any case within seventy-five (75) days after the date such request is given
by the Initiating Holders, to file a Form S-3 registration statement under the
Securities Act covering all Registrable Securities requested to be included in
such registration by the Initiating Holders and any other Holders, as specified
by notice given by each such Holder to the Company within twenty (20) days of
the date the Form S-3 Notice is given, and in each case, subject to the
limitations of Section 2.1(b) and Section 2.4; provided further that the Company
shall not be obligated to effect any registration pursuant to this Section
2.3 more than once in any twelve (12) month period; and provided further that
the Company shall not be obligated to effect any registration pursuant to this
Section 2.3 more than three (3) times in the aggregate. Registrations effected
pursuant to this Section 2.3 shall be counted as demands for registration or
registrations effected pursuant to Section 2.1.
 
2.4 Underwriting Requirements.
 
(a) If, pursuant to Section 2.1 or Section 2.3, the Initiating Holders intend to
distribute the Registrable Securities covered by their request by means of an
underwriting, they shall so advise the Company as a part of their request made
pursuant to Section 2.1(a) or Section 2.3, and the Company shall include such
information in the Demand Notice or the S-3 Notice, as the case may be.  The
underwriter(s) will be selected by the Initiating Holders, subject to the
approval of the Company, such approval not to be unreasonably withheld. In such
event, the right of any Holder to include such Holder’s Registrable Securities
in such registration shall be conditioned upon such Holder’s participation in
such underwriting and the inclusion of such Holder’s Registrable Securities in
the underwriting to the extent provided herein.  All Holders proposing to
distribute their securities through such underwriting shall (together with the
Company as provided in Section 2.5(e)) enter into an underwriting agreement in
customary form with the underwriter(s) selected for such underwriting;
including, but not limited to, limited representations and warranties and no
liability for matters related to the content of the registration statement not
provided by Holders for inclusion therein, any related amendments and
supplements and the prospectus, including the preliminary
prospectus.  Notwithstanding any other provision of this Section 2.4, if the
managing underwriter(s) advise(s) the Initiating Holders in writing that
marketing factors require a limitation on the number of shares to be
underwritten, then the Initiating Holders shall so advise all Holders of
Registrable Securities that otherwise would be underwritten pursuant hereto, and
the number of Registrable Securities that may be included in the underwriting
shall be allocated among all Holders of Registrable Securities, including the
Initiating Holders, in proportion (as nearly as practicable) to the number of
Registrable Securities of the Company owned by each Holder or in such other
proportion as shall mutually be agreed to by all such selling Holders; provided,
however, that the number of Registrable Securities held by the Holders to be
included in such underwriting shall not be reduced unless all other securities
are first entirely excluded from the underwriting.
 
(b) In connection with any offering involving an underwriting of shares of the
Company’s capital stock pursuant to Section 2.2, the Company shall not be
required to include any of the Holders’ Registrable Securities in such
underwriting unless the Holders accept the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Company.  If the total number of securities,
including Registrable Securities, requested by stockholders to be included in
such offering exceeds the number of securities to be sold (other than by the
Company) that the underwriters in their reasonable discretion determine is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including
Registrable Securities, which the underwriters and the Company in their sole
discretion determine will not jeopardize the success of the offering.  In no
event shall any Registrable Securities be excluded from such offering unless all
other stockholders’ securities have been first excluded.  If the underwriters
determine that less than all of the Registrable Securities requested to be
registered can be included in such offering, then the Registrable Securities
that are included in such offering shall be allocated among the selling Holders
in proportion (as nearly as practicable) to the number of Registrable Securities
owned by each selling Holder or in such other proportions as shall mutually be
agreed to by all such selling Holders.  For purposes of the provision in this
Section 2.4(b) concerning apportionment, for any selling Holder, the Permitted
Transferees of such Holder shall be deemed to be a single “selling Holder,” and
any pro rata reduction with respect to such “selling Holder” shall be based upon
the aggregate number of Registrable Securities owned by all Persons included in
such “selling Holder,” as defined in this sentence.
 
(c) For purposes of Sections 2.1 and 2.3, a registration shall not be counted as
“effected” if, as a result of an exercise of the underwriter’s cutback
provisions in Section 2.4(a), fewer than fifty percent (50%) of the total number
of Registrable Securities that Holders have requested to be included in such
registration statement are actually included.
 
- v -

--------------------------------------------------------------------------------


2.5 Obligations of the Company.  Whenever required under this Section 2 to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:
 
(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its best efforts to cause such registration
statement to become effective and keep such registration statement effective for
a period of up to ninety (90) days or, if earlier, until the distribution
contemplated in the registration statement has been completed; provided,
however, that (i) such ninety (90) day period shall be extended for a period of
time equal to the period Holders refrain, at the request of an underwriter of
Common Stock (or other securities) of the Company, from selling all Registrable
Securities included in such registration, and (ii) in the case of any
registration of Registrable Securities on Form S-3 that are intended to be
offered on a continuous or delayed basis, subject to compliance with applicable
SEC rules, such period shall be one hundred eighty (180) days rather than ninety
(90) days;
 
(b) prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;
 
(c) furnish to the selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Holders may reasonably request in order to facilitate
their disposition of their Registrable Securities;
 
(d) use its best efforts to register and qualify the securities covered by such
registration statement under such other securities or blue-sky laws of such
jurisdictions as shall be reasonably requested by the selling Holders prior to
the filing of the registration statement and the number of such jurisdictions
shall in no event exceed four (4) in number; provided that the Company shall not
be required to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;
 
(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering;
 
(f) use its best efforts to cause all such Registrable Securities covered by
such registration statement to be listed on a national securities exchange or
trading system and each securities exchange and trading system (if any) on which
similar securities issued by the Company are then listed;
 
(g) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;
 
(h) promptly make available for inspection by the selling Holders, any
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, independent accountants and other
agents to supply all information reasonably requested by any such selling
Holder, underwriter, attorney, accountant or agent in connection with any such
registration statement;
 
(i) notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and
 
(j) after such registration statement becomes effective, notify each selling
Holder of any request by the SEC that the Company amend or supplement such
registration statement or prospectus.
 
2.6 Furnish Information.  It shall be a condition precedent to the obligations
of the Company to take any action pursuant to this Section 2 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as is
reasonably required to effect the registration of such Holder’s Registrable
Securities.
 
2.7 Expenses of Registration.  All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Section 2, including all registration, filing, and qualification fees;
printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements, of one counsel for the
selling Holders (the “Selling Holder Counsel”) not to exceed twenty thousand
dollars ($20,000), shall be borne and paid by the Company; provided, however,
that the Company shall not be required to pay for any expenses of any
registration proceeding begun pursuant to Section 2.1 or Section 2.3 if the
registration request is subsequently withdrawn at the request of the holders of
a majority of the Registrable Securities (in which case all selling Holders
shall bear such expenses pro rata based upon the number of Registrable
Securities that were to be included in the withdrawn registration), unless the
holders of a majority of the Registrable Securities agree to forfeit their right
to one registration pursuant to Section 2.1 or Section 2.3, as the case may be;
provided further, that if, at the time of such withdrawal, the Holders learned
of a material adverse change in the condition, business, or prospects of the
Company that was not known to the Holders at the time of their request and have
withdrawn the request with reasonable promptness after learning of such
information, then the Holders shall not be required to pay any of such expenses
and shall not forfeit their right to one registration pursuant to Section 2.1 or
Section 2.3.  All underwriting discounts, commissions and other expenses of the
Selling Holders relating to the sale of Registrable Securities registered
pursuant to this Section 2, except for the fees and disbursements of the Selling
Holder Counsel borne and paid by the Company pursuant to this Section 2.7 shall
be borne and paid by the Holders pro rata on the basis of the number of
Registrable Securities registered on their behalf (the “Selling Expenses”).
 
- vi -

--------------------------------------------------------------------------------


2.8 Delay of Registration.  No Investor shall have any right to obtain or seek
an injunction restraining or otherwise delaying any registration pursuant to
this Agreement as the result of any controversy that might arise with respect to
the interpretation or implementation of this Section 2.
 
2.9 Indemnification.  If any Registrable Securities are included in a
registration statement under this Section 2:
 
(a) To the extent permitted by law, the Company will indemnify and hold harmless
each selling Holder, and the partners, managers, officers, directors and
employees of each such Holder; any underwriter (as defined in the Securities
Act) for each such Holder; and each Person, if any, who controls such Holder or
underwriter within the meaning of the Securities Act or the Exchange Act,
against any Damages, and the Company will pay to each such Holder, underwriter,
controlling Person, or other aforementioned Person any legal or other expenses
reasonably incurred thereby in connection with investigating any matter or
defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that the indemnity agreement contained
in this Section 2.9(a) shall not apply to amounts paid in settlement of any such
investigation, claim or proceeding if such settlement is effected without the
consent of the Company, which consent shall not be unreasonably withheld, nor
shall the Company be liable for any Damages to the extent that they arise solely
out of or are based solely upon actions or omissions made in reliance upon and
in conformity with written information furnished by or on behalf of any such
Holder, underwriter, controlling Person, or other aforementioned Person
expressly for use in connection with such registration.
 
(b) To the extent permitted by law, each selling Holder, severally and not
jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any) who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise
solely out of or are based solely upon actions or omissions made in reliance
upon and in conformity with written information furnished by or on behalf of
such selling Holder expressly for use in connection with such registration; and
each such selling Holder will pay to the Company and each other aforementioned
Person any legal or other expenses reasonably incurred thereby in connection
with investigating any investigation or defending any proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Section 2.9(b) shall not apply to amounts
paid in settlement of any such investigation or proceeding if such settlement is
effected without the consent of such Holder, which consent shall not be
unreasonably withheld; and provided further that in no event shall the aggregate
amounts payable by any Holder by way of indemnity under this Section 2.9(b)
exceed the proceeds from the offering received by such Holder (net of any
Selling Expenses paid by such Holder), except in the case of fraud or willful
misconduct by such Holder.
 
(c) Promptly after receipt by an indemnified party under this Section 2.9 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 2.9, give the indemnifying party notice of the
commencement thereof.  The indemnifying party shall have the right to
participate in such action and, to the extent the indemnifying party so desires,
participate jointly with any other indemnifying party to which notice has been
given, and to assume the defense thereof with counsel mutually satisfactory to
the parties; provided, however, that an indemnified party (together with all
other indemnified parties that may be represented without conflict by one
counsel) shall have the right to retain one separate counsel, with the fees and
expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential conflict of interests between such
indemnified party and any other party represented by such counsel in such
action.
 
(d) The foregoing indemnity agreements of the Company and the selling Holders
are subject to the condition that, insofar as they relate to any Damages arising
from any untrue statement or alleged untrue statement of a material fact
contained in, or omission or alleged omission of a material fact from, a
preliminary prospectus (or necessary to make the statements therein not
misleading) that has been corrected in the form of prospectus included in the
registration statement at the time it becomes effective, or any amendment or
supplement thereto filed with the SEC pursuant to Rule 424(b) under the
Securities Act (the “Final Prospectus”), such indemnity agreement shall not
inure to the benefit of any Person if a copy of the Final Prospectus was
furnished to the indemnified party and such indemnified party failed to deliver,
at or before the confirmation of the sale of the shares registered in such
offering, a copy of the Final Prospectus to the Person asserting the loss,
liability, claim, or damage in any case in which such delivery was required by
the Securities Act.
 
(e) To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Section 2.9 but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case, notwithstanding the fact that this Section 2.9 provides
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of any party hereto for which indemnification is
provided under this Section 2.9, then, and in each such case, such parties will
contribute to the aggregate losses, claims, damages, liabilities, or expenses to
which they may be subject (after contribution from others) in such proportion as
is appropriate to reflect the relative fault of each of the indemnifying party
and the indemnified party in connection with the statements, omissions, or other
actions that resulted in such loss, claim, damage, liability, or expense, as
well as to reflect any other relevant equitable considerations.  The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or allegedly untrue
statement of a material fact, or the omission or alleged omission of a material
fact, relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission;
provided, however, that, in any such case, (x) no Holder will be required to
contribute any amount in excess of the public offering price of all such
Registrable Securities offered and sold by such Holder pursuant to such
registration statement, and (y) no Person guilty of fraudulent misrepresentation
(within the meaning of section 11(f) of the Securities Act) will be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation; and provided further that in no event shall a Holder’s
liability pursuant to this Section 2.9(e), when combined with the amounts paid
or payable by such Holder pursuant to Section 2.9(b), exceed the proceeds from
the offering received by such Holder (net of any Selling Expenses paid by such
Holder), except in the case of willful misconduct or fraud by such Holder.
 
(f) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.
 
(g) Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and the Holders under this Section 2.9 shall survive the completion of any
offering of Registrable Securities in a registration under this Section 2, and
otherwise shall survive the termination of this Agreement.
- vii -

--------------------------------------------------------------------------------


 
2.10 Reports Under Exchange Act.  With a view to making available to the Holders
the benefits of SEC Rule 144 and any other rule or regulation of the SEC that
may at any time permit a Holder to sell securities of the Company to the public
without registration or pursuant to a registration on Form S-3, the Company
shall:
 
(a) make and keep available adequate current public information, as those terms
are understood and defined in SEC Rule 144, at all times;
 
(b) use commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act (at any time after the Company has become subject to such
reporting requirements); and
 
(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request: (i) a written statement by the Company that
it has complied with the reporting requirements of SEC Rule 144, the Securities
Act, and the Exchange Act (at any time after the Company has become subject to
such reporting requirements), or that it qualifies as a registrant whose
securities may be resold pursuant to Form S-3 (at any time after the Company so
qualifies); and (ii) such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC that permits the
selling of any such securities without registration (at any time after the
Company has become subject to the reporting requirements under the Exchange Act)
or pursuant to such Form S-3 (at any time after the Company so qualifies to use
such form).
 
2.11 Assignment of Registration Rights.  The rights to cause the Company to
register Registrable Securities pursuant to this Section 2 may be assigned (but
only with all related obligations) by a Holder to (a) a Permitted Transferee of
such transferring Holder, or (b) any transferee acquiring at least five thousand
(5,000) shares of Registrable Securities; provided, however, that (x) the
Company is, within a reasonable time prior to such transfer, furnished with
written notice of the name and address of such transferee and the Registrable
Securities with respect to which such registration rights are being transferred;
and (y) such transferee agrees in writing to be bound by and subject to the
terms and conditions of this Agreement, including the provisions of
Section 2.12.  For the purposes of determining the number of shares of
Registrable Securities held by a transferee, the holdings of a transferee that
is a Permitted Transferee of a Holder shall be aggregated together with those of
the transferring Holder; provided further that all transferees who would not
qualify individually for assignment of registration rights shall have a single
attorney-in-fact for the purpose of exercising any rights, receiving notices, or
taking any action under this Section 2.
 
2.12 Restrictions on Transfer.
 
(a) The Series A Preferred Stock and the Registrable Securities shall not be
sold, pledged or otherwise transferred, and the Company shall not recognize any
such sale, pledge or transfer, except upon the conditions specified in this
Agreement, which conditions are intended to ensure compliance with the
provisions of the Securities Act.  A transferring Holder will cause any proposed
purchaser, pledgee, or transferee of the Series A Preferred Stock and the
Registrable Securities held by such Holder to agree to take and hold such
securities subject to the provisions and upon the conditions specified in this
Agreement.
 
(b) Each certificate representing a Holder's (i) Series A Preferred Stock,
(ii) Registrable Securities and (iii) any other securities issued in respect of
the securities referenced in clauses (i) and (ii), upon any stock split, stock
dividend, recapitalization, merger, consolidation, or similar event, shall
(unless otherwise permitted by the provisions of Section 2.12(c)) be stamped or
otherwise imprinted with a legend in substantially the following form:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.  SUCH SHARES MAY NOT
BE SOLD, PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID
EXEMPTION FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID
ACT.
 
THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF A REGISTRATION RIGHTS AGREEMENT BETWEEN THE COMPANY AND THE
STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
 
The Holders consent to the Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in this Section 2.12.
 
(c) The Holder of each certificate representing Restricted Securities, by
acceptance thereof, agrees to comply in all respects with the provisions of this
Section 2.  Before any proposed sale, pledge or transfer of any Restricted
Securities, unless there is in effect a registration statement under the
Securities Act covering the proposed transaction, such Holder thereof shall give
notice to the Company of such Holder’s intention to effect such sale, pledge or
transfer.  Each such notice shall describe the manner and circumstances of the
proposed sale, pledge or transfer in sufficient detail and, if reasonably
requested by the Company, shall be accompanied at such Holder’s expense by
either: (i) a written opinion of legal counsel who shall, and whose legal
opinion shall, be reasonably satisfactory to the Company, addressed to the
Company, to the effect that the proposed transaction may be effected without
registration under the Securities Act; (ii) a “no action” letter from the SEC to
the effect that the proposed sale, pledge or transfer of such Restricted
Securities without registration will not result in a recommendation by the staff
of the SEC that action be taken with respect thereto; or (iii) any other
evidence reasonably satisfactory to counsel to the Company to the effect that
the proposed sale, pledge or transfer of the Restricted Securities may be
effected without registration under the Securities Act, whereupon such Holder
shall be entitled to sell, pledge or transfer such Restricted Securities in
accordance with the terms of the notice given by such Holder to the
Company.  The Company will not require such a legal opinion or “no action”
letter (x) in any transaction in compliance with Rule 144 or (y) in any
transaction in which such Holder distributes Restricted Securities to a
Permitted Transferee of such Holder for no consideration; provided that each
transferee agrees in writing to be subject to the terms of this
Section 2.12(c).  Each certificate evidencing the Restricted Securities
transferred as above provided shall bear, except if such transfer is made
pursuant to Rule 144, the appropriate restrictive legend set forth in
Section 2.12(b), except that such certificate shall not bear such restrictive
legend if, in the opinion of counsel for such Holder and the Company, such
legend is not required in order to establish compliance with any provisions of
the Securities Act.
 
- viii -

--------------------------------------------------------------------------------


 
 
2.13 Termination of Registration Rights.  Notwithstanding any other terms or
provisions of this Agreement, the right of any Holder to request registration or
inclusion of Registrable Securities in any registration pursuant to Section 2.1,
Section 2.2, or Section 2.3 shall terminate when all of such Holder’s
Registrable Securities may be sold without restriction under SEC Rule 144.
 
2.14 Subsequent Registration Rights.  After the date of this Agreement, the
Company shall not enter into any agreement with any holder or prospective holder
of any securities of the Company that would grant such holder rights to demand
the registration of shares of the Company’s capital stock (other than only as to
one or more Excluded Registrations), or to include such shares in a registration
statement that would reduce the number of shares includable by the Holders, in
each case unless consented to by the holders of a majority of the Registrable
Securities, such consent not to be withheld or delayed unreasonably.
 
3. Miscellaneous.
 
3.1 Successors and Assigns.  The terms and conditions of this Agreement inure to
the benefit of and are binding upon the respective successors and permitted
assignees of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and permitted assignees any rights, remedies, obligations
or liabilities under or by reason of this Agreement, except as expressly
provided herein.  The rights under this Agreement may be assigned by each Holder
(but only with all related obligations) by a Holder to (a) a Permitted
Transferee of such transferring Holder, or (b) any transferee acquiring at least
five thousand (5,000) shares of Registrable Securities, provided, however, that
(x) the Company is, within a reasonable time prior to such transfer, furnished
with written notice of the name and address of such transferee and the
Registrable Securities with respect to which such registration rights are being
transferred; and (y) such transferee agrees in writing to be bound by and
subject to the terms and conditions of this Agreement, including the provisions
of Section 2.12.  For the purposes of determining the number of shares of
Registrable Securities held by a transferee, the holdings of a transferee that
is a Permitted Transferee of a Holder shall be aggregated together with those of
the transferring Holder; provided further that all transferees who would not
qualify individually for assignment of registration rights shall have a single
attorney-in-fact for the purpose of exercising any rights, receiving notices, or
taking any action under this Agreement.
 
3.2 GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICTS OF LAWS.  
 
3.3 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES ACKNOWLEDGES AND AGREES THAT ANY
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY SUCH PROCEEDING. 
 
3.4 Counterparts; Facsimile.  This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, regardless of whether all of the
parties have executed the same counterpart.  Counterparts may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
 
3.5 Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
3.6 Notices.  All notices, requests, and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given (i) upon personal delivery to the party to be notified; (ii) five (5) days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (iii) one (1) day after deposit with a nationally
recognized overnight courier, specifying next-day delivery, with written
verification of receipt.  All communications shall be sent to the respective
parties at their addresses as set forth on the signature page or Schedule A
hereto, or to such address as subsequently modified by written notice given in
accordance with this Section 3.6.  
 
3.7 Amendments and Waivers.  No provision of this Agreement may be amended,
terminated or waived without the written consent of (i) the Company; and (ii)
the holders of a majority of the Registrable Securities; provided, however, that
if approved, such amendment, termination or waiver shall be binding on all the
parties hereto, regardless of whether any such party has consented thereto.
 
3.8 Severability.  In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.
 
3.9 Aggregation of Stock.  All shares of Registrable Securities held or acquired
by Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement.
 
3.10 Entire Agreement.  This Agreement (including any schedules and exhibits
hereto) and the Transaction Agreements (as defined in the Exchange Agreement)
constitutes the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and supersedes any and all other
understandings, term sheets, negotiations or agreements between the parties
hereto.
 
- ix -

--------------------------------------------------------------------------------


 
 
3.11 Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing.  
 
3.12 Injunctive Relief.  In the event of a breach or threatened breach by any
party of any provision of this Agreement, any other party shall be entitled to
an injunction or similar equitable relief restraining such party from committing
or continuing any such breach or threatened breach or granting specific
performance of any action required to be performed by such party under any such
provision, without the necessity of proving any actual damages and without the
necessity of posting any bond or other security.
 
3.13 Cumulative Remedies.  None of the rights, powers or remedies conferred upon
the Holders on the one hand or the Company on the other hand shall be mutually
exclusive, and each such right, power or remedy shall be cumulative and in
addition to every other right, power or remedy, whether conferred by this
Agreement or any of the other Transaction Agreements, now or hereafter available
at law, in equity, by statute or otherwise.
 
3.14 Construction.  The parties hereto agree that this Agreement is the product
of negotiations between sophisticated parties and individuals, each of whom was
represented by counsel, and each of whom had an opportunity to participate in,
and did participate in, the drafting of each provision hereof.  Accordingly,
ambiguities in this Agreement, if any, shall not be construed strictly or in
favor of or against any party hereto but rather shall be given a fair and
reasonable construction without regard to the rule of contra proferentem.  Words
used in the singular form in this Agreement shall be deemed to import the
plural, and vice versa, as the sense may require.  As used in this Agreement,
the word “including” shall mean “including without limitation” and the masculine
gender shall include the feminine and the neuter gender, and the neuter gender
shall include the masculine and the feminine gender.
 
3.15 Approvals.  Without limiting anything set forth in this Agreement,
including any other remedies provided herein or available at law or equity, the
parties hereto agree that in the event that the parties must approve or consent
to any action to be taken by the Company, any action taken by the Company
without such consent or approval as required by the terms of this Agreement
shall be null and void and of no force and effect.

 
 
[Remainder of Page Intentionally Left Blank]

 


 
- x -

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


 
COMPANY:


NEXTPHASE WIRELESS, INC.




By:  /s/ Thomas C. Hemingway 
Name:   Thomas C. Hemingway
Title:     Chief Executive Officer




INVESTORS:








/s/ Richard C.
Strain                                                                    
      Richard C. Strain





 
- xi -

--------------------------------------------------------------------------------

 

SCHEDULE A


 
Investors
 


Name and Address
 
Number of Shares Held

 
 
Richard C. Strain


 
 
- xii -

--------------------------------------------------------------------------------

 